CONFORMED COPY

CITIGROUP GLOBAL MARKETS INC.
388 Greenwich Street
New York, New York 10013


 
 

CONFIDENTIAL
August 4, 2015
Team Health Holdings, Inc.
Team Health, Inc.
265 Brookview Centre Way, Suite 400
Knoxville, Tennessee 37934
Attention:     David Jones


Project Intrepid
Commitment Letter
Ladies and Gentlemen:
You have advised Citi (as defined below) (collectively with any Additional
Agents appointed pursuant to Section 2 below, the “Commitment Parties,” “we” or
“us”) that Tiger Parent, Inc., a Delaware corporation (“Acquisition Parent”),
through its wholly owned subsidiary, Tiger Acquisition Sub, Inc., a Delaware
corporation (“Acquisition Sub”), each formed at your direction, intends to
acquire a company previously identified to us and code named “Intrepid” (the
“Company”) by way of merger, and to consummate the other transactions described
in Exhibit A hereto. Capitalized terms used but not defined herein have the
meanings assigned to them in the Exhibits attached hereto. For purposes of this
Commitment Letter, “Citi” shall mean Citigroup Global Markets Inc., Citibank,
N.A., Citigroup USA, Inc., Citicorp North America, Inc. and/or any of their
affiliates as Citi shall determine to be appropriate to provide the services
contemplated herein.


For purposes of this Commitment Letter (except as otherwise set forth herein or
in the Term Sheets), (a) the term “Senior Facilities” shall mean (x) if the
Backstopped Amendments are obtained on or prior to the Closing Date, solely the
Term Loan B Facility and (y) if the Backstopped Amendments are not obtained on
or prior to the Closing Date, the New Senior Facilities and (b) the term
“Facilities” shall mean (x) if the Backstopped Amendments are obtained on or
prior to the Closing Date, solely the Term Loan B Facility and the Senior Bridge
Facility and (y) if the Backstopped Amendments are not obtained on or prior to
the Closing Date, the New Senior Facilities and the Senior Bridge Facility.


1.
Commitments; Backstopped Amendments.

In connection with the Transactions, Citi is pleased to advise you of its
commitment to provide 100% of each of the Senior Facilities and the Senior
Bridge Facility (as the amount thereof may be adjusted as set forth under the
caption “Principal Amount” in the “Senior Unsecured Increasing Rate Bridge
Loans” Summary of Principal Terms and Conditions attached hereto as Exhibit C)
(Citi, together with any of its designated affiliates of similar
creditworthiness, an “Initial Lender” and collectively with any other financial
institution that becomes an Initial Lender as set forth in Section 2 below, the
“Initial Lenders”), in each case, upon the terms and subject to the conditions
set forth or referred to in this commitment letter (together with the Term
Sheets, this “Commitment Letter”).

    
        



--------------------------------------------------------------------------------

 

In addition to the foregoing, Citi is pleased to advise you of its agreement to
use commercially reasonable efforts to arrange the Backstopped Amendments.
2.
Titles and Roles.

It is agreed that (a) Citi will act as sole lead arranger (in such capacity,
together with any of its designated affiliates of similar creditworthiness, the
“Lead Arrangers”) and as sole bookrunner for each of the Facilities and the
Backstopped Amendments; (b) if the Backstopped Amendments are not obtained on or
prior to the Closing Date, Citibank, N.A. will act as administrative agent (the
“Bank Administrative Agent”) for the Senior Facilities (it being understood and
agreed that, if the Backstopped Amendments are obtained on or prior to the
Closing Date, JPMorgan Chase Bank, N.A. will continue to act as administrative
agent under the Existing Credit Agreement (as amended by the Backstopped
Amendments)); and (c) Citibank, N.A. will act as administrative agent for the
Senior Bridge Facility (the “Bridge Administrative Agent”; the Bridge
Administrative Agent together with the Bank Administrative Agent, the
“Administrative Agents”). It is further agreed that Citi will appear on the top
left of the cover page of any marketing materials for the Senior Facilities and
the Backstopped Amendments and Citi will appear on the top left of the cover
page of any marketing materials for the Senior Bridge Facility, and in each case
will hold the roles and responsibilities conventionally understood to be
associated with such name placement. At any time within 15 business days after
the date of your acceptance of this Commitment Letter, you may appoint
additional co-managers and up to four additional agents, co-agents, arrangers,
joint bookrunners or confer other titles in respect of each Facility (which, for
purposes of this paragraph, shall include each of the New Senior Facilities and
the Senior Bridge Facility) (each such party, an “Additional Agent”) (in
addition to the Commitment Parties) and may allocate up to 50% of the
commitments of the Commitment Parties hereunder with respect to each Facility
and corresponding compensatory economics in connection with each such Facility
to such other persons (and thereafter, such financial institution shall
constitute a “Commitment Party” and “Initial Lender” hereunder) and,
notwithstanding anything in Section 3 to the contrary, the commitments of the
Initial Lenders with respect to each such Facility will be permanently reduced
by the amount of the commitments of such appointed entities (or their
affiliates) in respect of each such Facility, with such reduction allocated to
reduce the commitments of the Initial Lenders in respect of each such Facility
(excluding any Initial Lender that becomes a party hereto pursuant to this
section) on a pro rata basis; provided that in no event shall the economics
payable to any Additional Agent exceed the fees (exclusive of any fees payable
to the applicable administrative agent in its capacity as such) which are being
paid to the Initial Lenders (excluding any Initial Lender that becomes a party
hereto pursuant to this Section) (as a percentage of their commitments) pursuant
to the Fee Letter; provided further such allocation shall be pro rata across the
Facilities. No compensation (other than that expressly contemplated by this
Commitment Letter and the Fee Letter referred to below) will be paid or titles
awarded, in each case, in connection with the Facilities unless you and the
Commitment Parties shall so agree.
3.
Syndication.

The Commitment Parties reserve the right, prior to or after the execution of the
Facilities Documentation (as defined below), to syndicate all or a portion of
each Commitment Party’s commitments hereunder to a group of banks, financial
institutions and other institutional lenders identified by the Commitment
Parties in consultation with you and reasonably acceptable to you (with such
consent not to be unreasonably withheld or delayed), including any relationship
lenders designated by you in consultation with the Commitment Parties (together
with the Initial Lenders, the “Lenders”); provided that, notwithstanding each
Commitment Party’s right to syndicate the Facilities and receive commitments
with respect thereto, no Commitment Party may assign all or any portion of its
commitments hereunder until after the Closing Date and, unless you agree in
writing, each Commitment Party shall retain exclusive control

2
        



--------------------------------------------------------------------------------

 

over all rights and obligations with respect to its commitments, including all
rights with respect to consents, modifications, waivers and amendments, until
the Closing Date has occurred. Notwithstanding the foregoing, the Commitment
Parties will not syndicate to those banks, financial institutions and other
institutional lenders and competitors of the Company and its subsidiaries
separately identified in writing by you to us prior to the date hereof, or with
respect to competitors of the Company, separately identified in writing by you
to us after the date hereof (the foregoing, in each case inclusive of any
affiliates thereof that are readily identifiable by name (other than a bona-fide
debt fund), collectively, “Disqualified Lenders”). Without limiting your
obligations to assist with syndication efforts as set forth below, it is
understood that the Initial Lenders’ commitments hereunder are not subject to
commencement or completion of syndication of the Facilities.
The Commitment Parties intend to commence syndication efforts promptly after
your acceptance of this Commitment Letter and as part of their syndication
efforts, it is the Commitment Parties’ intent to have Lenders commit to the
Facilities prior to the Closing Date. You agree to use your commercially
reasonable efforts to assist the Commitment Parties in completing a timely
syndication that is reasonably satisfactory to them and you until the date that
is the earlier of (a) 45 days after the Closing Date and (b) the later of the
Closing Date and the date on which a successful syndication (as defined in the
Fee Letter) is achieved (such earlier date, the “Syndication Date”). Such
assistance shall include (a) your using commercially reasonable efforts to
ensure that any syndication efforts benefit materially from your existing
lending and investment banking relationships and, to the extent practical and
appropriate and in all instances not in contravention of the terms of the
Acquisition Agreement as in effect on the date hereof, the existing lending and
investment banking relationships of the Company, (b) direct contact between your
senior management, representatives and advisors (and your using commercially
reasonable efforts to arrange for direct contact between senior management,
representatives of the Company, to the extent practical and appropriate and in
all instances not in contravention of the terms of the Acquisition Agreement as
in effect on the date hereof) and the proposed Lenders at times and locations
mutually agreed upon, (c) your assistance (and your using commercially
reasonable efforts to cause the Company, to the extent practical and appropriate
and in all instances not in contravention of the terms of the Acquisition
Agreement as in effect on the date hereof, to assist) in the preparation, at
least 10 consecutive calendar days ending on the business day immediately prior
to the Closing Date (excluding any “blackout dates” referred to in the Fee
Letter), of customary confidential information memoranda (“Confidential
Information Memoranda”) for the Senior Facilities (including, without
limitation, the New Senior Facilities, as applicable), the Senior Bridge
Facility and the Backstopped Amendments (all of which shall be in form and
substance consistent with confidential information memoranda in your recent
transactions) and other customary marketing materials to be used in connection
with the syndications, and, at the request of the Commitment Parties, the
preparation of versions of the Confidential Information Memoranda that do not
contain material non-public information concerning the Company, its subsidiaries
or their securities for purposes of United States federal and state securities
laws, (d) using your commercially reasonable efforts to procure, at least 10
consecutive calendar days ending on the business day immediately prior to the
Closing Date (excluding any “blackout dates” referred to in the Fee Letter),
corporate ratings for the Borrower and ratings for each of the Facilities
(including, without limitation, the New Senior Facilities, as applicable) and
the Senior Notes from each of Standard & Poor’s Ratings Services (“S&P”) and
Moody’s Investors Service, Inc. (“Moody’s”), and (e) the hosting, with the
Commitment Parties, of one or more meetings (or, if agreed to by the Lead
Arrangers, conference calls in lieu thereof) with prospective Lenders at times
and, if applicable, locations to be mutually agreed upon. During the primary
syndications of the Facilities on or prior to the Syndication Date, (i) you will
ensure, and will use commercially reasonable efforts, to the extent practical
and appropriate and in all instances not in contravention of the terms of the
Acquisition Agreement as in effect on the date hereof, to cause the Company to
ensure that there will not be any competing issues of debt securities or
syndicated credit facilities of you, the Company or any of your or its
subsidiaries (other than the Facilities, the Senior Notes, any debt securities
issued in lieu of the Senior Notes and any other debt securities or credit
facilities disclosed to you

3
        



--------------------------------------------------------------------------------

 

prior to the date hereof) being offered, placed or arranged that would
materially and adversely impair the primary syndication of the Facilities (it
being understood that replacements, extensions and renewals of existing
indebtedness of the Company and its subsidiaries, indebtedness of the Company
and its subsidiaries incurred in the ordinary course of business, including
short term debt for working capital, capital leases, purchase money debt,
equipment financings and any indebtedness of the Company and its subsidiaries
permitted under the Acquisition Agreement as in effect on the date hereof shall
not be subject to this clause (i)) and (ii) you agree to use your commercially
reasonable efforts to prepare and provide (and to use commercially reasonable
efforts to cause the Company to provide, to the extent practical and appropriate
and in all instances not in contravention of the terms of the Acquisition
Agreement as in effect on the date hereof) promptly to the Commitment Parties
all available customary information with respect to you, the Company and each of
your and its respective subsidiaries, the Transactions and the other
transactions contemplated hereby, including all financial information and
projections relating to the Company and its subsidiaries (including financial
estimates, forecasts and other forward-looking information) (the “Projections”),
as the Commitment Parties may reasonably request. For the avoidance of doubt,
you will not be required to provide any information to the extent the provision
thereof would violate any applicable law, rule or regulation or any obligation
of confidentiality binding you, the Company or your or their respective
affiliates (provided that in the case of any confidentiality obligation, (x) you
shall have used commercially reasonable efforts to obtain consent to provide
such information and (y) such obligation was not entered into in contemplation
of this provision; provided, further, that you shall notify us if any such
information is being withheld as a result of any such obligation of
confidentiality). Notwithstanding anything to the contrary contained in this
Commitment Letter or the Fee Letter, (i) neither the obtaining of the ratings
referenced above nor the compliance with any of the other provisions set forth
in clauses (a) through (e) above or any other provision of this paragraph shall
constitute a condition to the commitments hereunder or the funding of the
Facilities on the Closing Date or any time thereafter and (ii) neither the
commencement nor the completion of the syndication of the Facilities shall
constitute a condition precedent to the Closing Date.
The Commitment Parties will, in consultation with you, manage all aspects of any
syndication, including decisions as to the selection of institutions to be
approached (with your consent not to be unreasonably withheld and excluding
Disqualified Lenders) and when they will be approached, when their commitments
will be accepted, which institutions will participate (with your consent not to
be unreasonably withheld and excluding Disqualified Lenders), the allocation of
the commitments among the Lenders and the amount and distribution of fees among
the Lenders.
4.
Information.

You hereby represent and warrant that (but the accuracy of which representation
and warranty shall not be a condition to the commitments hereunder or the
funding of the Facilities on the Closing Date) (a) (with respect to the Company
and its subsidiaries, to the best of your knowledge) all written information and
written data (such information and data, other than (i) the Projections and (ii)
information of a general economic or general industry nature, the “Information”)
that have been or will be made available to the Commitment Parties by you or any
of your representatives, taken as a whole, does not or will not, when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
(after giving effect to all supplements and updates thereto) and (b) the
Projections that have been or will be made available to the Commitment Parties
by you, the Company or any of your or their respective representatives have been
or will be prepared in good faith based upon assumptions that are believed by
you to be reasonable at the time made and furnished; it being understood that
any such financial projections are subject to significant uncertainties and
contingencies, many of which are beyond your control, that no assurance can be
given that any particular financial projections will be realized, that actual
results

4
        



--------------------------------------------------------------------------------

 

may differ significantly from the projected results and that such differences
may be material. You agree that, if at any time prior to the Syndication Date,
you become aware that any of the representations in the preceding sentence would
be incorrect in any material respect if the Information and Projections were
being furnished, and such representations were being made, at such time, then
you will promptly (or prior to the Closing Date with respect to Information or
Projections concerning the Company and its subsidiaries, you will use
commercially reasonable efforts (to the extent practical and appropriate and in
all instances not in contravention of the terms of the Acquisition Agreement as
in effect on the date hereof)) to supplement the Information and the Projections
so that (to the best of your knowledge, with respect to the Company and its
subsidiaries) such representations will be correct in all material respects
under those circumstances. In arranging and syndicating the Facilities and the
Backstopped Amendments, the Lead Arrangers will be entitled to use and rely on
the Information and the Projections without responsibility for independent
verification thereof. We will have no obligation to conduct any independent
evaluation or appraisal of the assets or liabilities of you, the Company or any
other party or to advise or opine on any related solvency issues.
You hereby acknowledge that (a) the Lead Arrangers will make available
Information and Projections to the proposed syndicate of Lenders and (b) certain
of the Lenders may be “public side” Lenders (i.e. Lenders that do not wish to
receive material non-public information with respect to the Company, its
subsidiaries or its securities) (each, a “Public Lender”). You hereby
acknowledge that the Commitment Parties will make available Information,
Projections and other offering and marketing material and presentations,
including confidential information memoranda to be used in connection with the
syndication of the Facilities to the proposed syndicate of Lenders, by posting
the Information and Projections on Intralinks, SyndTrak Online or by similar
electronic means (collectively, the “Platform”). At the request of the Lead
Arrangers, you agree to assist us in preparing an additional version of each
Confidential Information Memorandum to be used by Public Lenders. The
information to be included in the additional version of each Confidential
Information Memorandum will consist exclusively of information and documentation
that is either publicly available, not material with respect to the Company, its
subsidiaries or its securities for purposes of United States federal and state
securities laws or of the type that would be publicly available if the Company
were a public reporting company (as reasonably determined by the Company). It is
understood that in connection with your assistance described above, (a)
customary authorization letters will be included in each Confidential
Information Memorandum that authorize the distribution of such Confidential
Information Memorandum to prospective Lenders, contain customary representations
confirming that the public-side version does not include material non-public
information about the Company, its subsidiaries or its securities, and exculpate
us with respect to any liability related to the use of the contents of such
Confidential Information Memorandum or any related marketing material by the
recipients thereof and exculpate you, the Company and your and their respective
affiliates with respect to any liability related to the misuse of the contents
of such Confidential Information Memorandum or any related marketing material by
the recipients thereof; (b) the public information shall include the following
information except to the extent you notify us to the contrary and provided that
you shall have been given a reasonable opportunity to review such documents and
comply with the U.S. Securities and Exchange Commission disclosure requirements
(and such public information is permitted to be made available to all
prospective Lenders, including through a Platform designated “Public Lenders”):
(i) drafts and final definitive documentation with respect to the Facilities and
the Backstopped Amendments, including term sheets, (ii) administrative materials
prepared by the Commitment Parties for prospective Lenders (such as a lender
meeting or call invitation, allocations and funding and closing memoranda) and
(iii) notification of changes in the terms of the Facilities or the Backstopped
Amendments; (c) at our request, you shall identify information to be distributed
to Public Lenders by clearly and conspicuously marking the same as “PUBLIC”; and
(d) we shall be entitled to treat any Information and Projections that are not
specifically identified as “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated for Public Lenders.

5
        



--------------------------------------------------------------------------------

 

5.
Fees.

As consideration for the commitment of the Initial Lenders hereunder and the
Lead Arrangers’ agreement to perform the services described herein, you agree to
pay the fees set forth in this Commitment Letter and in the Fee Letter dated the
date hereof and delivered herewith with respect to the Facilities (the “Fee
Letter”). Once paid, such fees shall not be refundable under any circumstances,
except as otherwise contemplated by the Fee Letter.
6.
Conditions Precedent.

The commitments of the Initial Lenders hereunder and the Lead Arrangers’
agreement to perform the services described herein are subject only to (a) the
execution and delivery by the Borrower (and Guarantors, as applicable) to the
Bank Administrative Agent of definitive documentation with respect to the Senior
Facilities and, if applicable, separate definitive documentation to the Bank
Administrative Agent with respect to the Backstopped Amendments and, if
applicable, separate definitive documentation to the Bridge Administrative Agent
with respect to the Senior Bridge Facility (collectively, the “Facilities
Documentation”), in each case, which shall be consistent with the applicable
Term Sheet and the applicable Documentation Principles and shall be subject to
the Limited Conditionality Provision (as defined below) and (b) (i) with respect
to the Senior Facilities, the conditions set forth in Exhibit B under the
headings titled “Conditions Precedent to Initial Borrowing” and “Conditions
Precedent to all Borrowings”, (ii) with respect to the Senior Bridge Facility,
the conditions set forth in Exhibit C under the heading titled “Conditions
Precedent to Senior Bridge Loans” and (iii) with respect to each of the
Facilities, as applicable, the conditions set forth in Exhibit D (clauses (a)
and (b) collectively, the “Funding Conditions”); it being understood that there
are no conditions (implied or otherwise) to the commitments hereunder (including
compliance with the terms of the Commitment Letter, the Fee Letter and the
Facilities Documentation) other than the Funding Conditions that are expressly
stated to be conditions to the initial funding under the Facilities on the
Closing Date (and upon satisfaction or waiver of such conditions, the initial
funding under the Facilities shall occur).
Notwithstanding anything to the contrary in this Commitment Letter (including
each of the exhibits attached hereto), the Fee Letter, the Facilities
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transactions, (i) the only representations and warranties the
accuracy of which shall be a condition to availability of the Facilities on the
Closing Date shall be (A) such of the representations and warranties made by the
Company in the Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that you (or your applicable affiliates) have
the right (taking into account any applicable cure provisions) to terminate your
(or such affiliates’) obligations under the Acquisition Agreement, or to decline
to consummate the Acquisition (in each case, in accordance with the terms
thereof), as a result of a breach of such representations and warranties (the
“Acquisition Agreement Representations”), and (B) the Specified Representations
(as defined below) made by the Borrower and the Guarantors in the Facilities
Documentation and (ii) the terms of the Facilities Documentation and the Closing
Deliverables shall be in a form such that they do not impair the availability of
the Facilities on the Closing Date if the conditions expressly set forth herein
and in the Term Sheets are satisfied (it being understood that, to the extent
any Collateral (other than assets of Holdings, the Borrower and domestic
Guarantors with respect to which a lien may be perfected solely by the filing of
a financing statement under the Uniform Commercial Code and the delivery of
stock certificates of the Borrower and to the extent delivered to you by the
Company prior to the Closing Date (after your use of commercially reasonable
efforts to obtain such stock certificates), material (to be defined in a manner
to be agreed) wholly-owned domestic restricted subsidiaries) is not or cannot be
provided or perfected on the Closing Date after your use of commercially
reasonable efforts to do so or without undue burden or expense, the provision
and/or perfection of such Collateral shall not constitute a condition precedent
to the availability of the Facilities on the Closing Date,

6
        



--------------------------------------------------------------------------------

 

but shall be required to be provided and/or perfected within 90 days after the
Closing Date (subject to extensions as agreed by the Bank Administrative Agent
in its reasonable discretion). For purposes hereof, “Specified Representations”
means the representations and warranties of the Borrower and the Guarantors
(after giving effect to the Acquisition) set forth in the Facilities
Documentation relating to corporate or other organizational existence of
Holdings and the Borrower; organizational power and authority (as to execution,
delivery and performance of the applicable Facilities Documentation); the due
authorization, execution, delivery and enforceability of the applicable
Facilities Documentation; Federal Reserve margin regulations; the Investment
Company Act; the creation, validity and perfection of security interests in the
Collateral (subject to permitted liens and the limitations set forth in the
preceding sentence); no conflicts of the applicable Facilities Documentation
(limited to the execution, delivery and performance of the applicable Facilities
Documentation, incurrence of the indebtedness thereunder and the granting of the
guarantees and the security interests in respect thereof) with charter documents
of the Borrower or any Guarantor; solvency as of the Closing Date (after giving
effect to the Transactions) of the Borrower and its subsidiaries on a
consolidated basis (to be determined in a manner consistent with the solvency
certificate to be delivered in the form set forth in Annex I attached to Exhibit
D); PATRIOT ACT; and use of the proceeds of the Facilities not violating FCPA,
OFAC and other anti-terrorism laws. This paragraph shall be referred to herein
as the “Limited Conditionality Provision”.
7.
Indemnification; Expenses.

You agree (a) to indemnify and hold harmless each of the Commitment Parties and
each of their respective affiliates and controlling persons and the respective
officers, directors, employees, successors, partners, agents, advisors and
representatives of each of the foregoing (each, an “Indemnified Person”) from
and against any and all losses, claims, damages, liabilities and out-of-pocket
expenses, joint or several, to which any such Indemnified Person may become
subject arising out of, resulting from or in connection with this Commitment
Letter, the Fee Letter, the Transactions or the Facilities, or any claim,
litigation, investigation or proceeding (any of the foregoing, an “Action”)
relating to any of the foregoing and regardless of whether brought by you or any
of your affiliates or any other person or against any person, including the
Company, its security holders and its other affiliates, regardless of whether
any such Indemnified Person is a party thereto, and to reimburse each such
Indemnified Person within 30 days after receipt of a written request together
with reasonably detailed backup documentation for any reasonable legal (limited
to one counsel for all Indemnified Persons, taken as a whole, and, if reasonably
necessary, a single local counsel to all Indemnified Persons, taken as a whole,
in each relevant material jurisdiction and, solely in the case of a conflict of
interest, one additional counsel in each applicable material jurisdiction to the
affected Indemnified Persons similarly situated taken as a whole) or other
reasonable out-of-pocket expenses incurred in connection with investigating or
defending any of the foregoing; provided, that the foregoing indemnity will not,
as to any Indemnified Person, apply to losses, claims, damages, liabilities or
related expenses (i) to the extent resulting from the willful misconduct, bad
faith or gross negligence of such Indemnified Person or any of its affiliates or
controlling persons or any of the officers, directors, employees, partners,
successors, agents, advisors or representatives of any of the foregoing, (ii) to
the extent arising from a material breach of the obligations of such Indemnified
Person or any of its affiliates or controlling persons or any of the officers,
directors, employees, partners, successors, agents, advisors or representatives
of any of the foregoing under this Commitment Letter, the Fee Letter or the
Facilities Documentation (in the case of each of preceding clauses (i) and (ii),
as determined by a court of competent jurisdiction in a final and non-appealable
judgment) or (iii) to the extent arising from any dispute solely among
Indemnified Persons other than claims against any Commitment Party in its
capacity or in fulfilling its role as an Administrative Agent or arranger or any
similar role under any Facility and other than any claims arising out of any act
or omission on the part of you or your affiliates, and (b) to reimburse each
Commitment Party and each Indemnified Person from time to time, upon
presentation of a summary statement, together with any supporting documentation
reasonably

7
        



--------------------------------------------------------------------------------

 

requested by you, for all reasonable and documented out-of-pocket expenses
(including but not limited to out-of-pocket expenses of the Commitment Parties’
due diligence investigation, syndication expenses, travel expenses and
reasonable fees, disbursements and other charges of counsel to the Commitment
Parties identified in the Term Sheets (and you acknowledge that we may receive a
benefit, including, without limitation, a discount, credit or other
accommodation, from such counsel based on the fees such counsel may receive on
account of their relationship with us including, without limitation, fees paid
pursuant hereto) and, if necessary, of a single local counsel to the Commitment
Parties in each relevant material jurisdiction), in each case incurred in
connection with the Facilities and the preparation of this Commitment Letter,
the Fee Letter, the Facilities Documentation and any security arrangements in
connection therewith (collectively, the “Expenses”); provided, that you shall
not be required to reimburse any of the Expenses in the event the Closing Date
does not occur. Notwithstanding any other provision of this Commitment Letter,
(i) no Indemnified Person shall be liable for any damages arising from the use
by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent such damages have resulted from (in each case as finally determined by a
court of competent jurisdiction in a final and non-appealable judgment) the
willful misconduct, bad faith or gross negligence of such Indemnified Person or
any of its affiliates or controlling persons or any of the officers, directors,
employees, partners, agents, advisors or representatives of any of the
foregoing, and (ii) neither (x) any Indemnified Person, nor (y) you (or any of
your subsidiaries or affiliates) or the Company (or any of its subsidiaries or
affiliates) shall be liable for any indirect, special, punitive or consequential
damages (in the case of clause (y), other than in respect of any such damages
required to be indemnified under this Section 7) in connection with this
Commitment Letter, the Facilities, the Transactions (including the Facilities
and the use of proceeds thereunder), or with respect to any activities related
to the Facilities. No Indemnified Person seeking indemnification or
reimbursement under this Commitment Letter will, without your prior written
consent (not to be unreasonably withheld, delayed or conditioned), settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any Action referred to herein. Notwithstanding the immediately
preceding sentence, if at any time an Indemnified Person shall have requested in
accordance with this Commitment Letter that you reimburse such Indemnified
Person for legal or other expenses in connection with investigating, responding
to or defending any Action, you shall be liable for any settlement of any Action
effected without your written consent if (a) such settlement is entered into
more than 30 days after receipt by you of such request for reimbursement and (b)
you shall not have reimbursed such Indemnified Person in accordance with such
request prior to the date of such settlement. You shall not, without the prior
written consent of the affected Indemnified Person (which consent shall not be
unreasonably withheld, delayed or conditioned), effect any settlement of any
pending or threatened Action against such Indemnified Person in respect of which
indemnity has been sought hereunder by such Indemnified Person unless such
settlement (i) includes an unconditional release of such Indemnified Person in
form and substance reasonably satisfactory to such Indemnified Person from all
liability or claims that are the subject matter of such Action and (ii) does not
include any statement as to any admission of fault.
8.
Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities.

You acknowledge that the Commitment Parties and their affiliates may be
providing debt financing, equity capital or other services (including, without
limitation, investment banking and financial advisory services, securities
trading, hedging, financing and brokerage activities and financial planning and
benefits counseling) to other companies in respect of which you may have
conflicting interests.
We will not furnish confidential information obtained from you by virtue of the
transactions contemplated by this Commitment Letter or our other relationships
with you to other companies (except as contemplated below). You also acknowledge
that we do not have any obligation to use in connection with

8
        



--------------------------------------------------------------------------------

 

the transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained by us or any of our respective affiliates from
other companies.
You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and any Commitment Party is intended to be or has been
created in respect of any of the transactions contemplated by this Commitment
Letter, irrespective of whether such Commitment Party has advised or is advising
you on other matters, (b) each Commitment Party, on the one hand, and you, on
the other hand, have an arm’s-length business relationship that does not
directly or indirectly give rise to, nor do you rely on, any fiduciary duty on
the part of such Commitment Party and you waive, to the fullest extent permitted
by law, any claims you may have against us for breach of fiduciary duty or
alleged breach of fiduciary duty in connection with the Transactions and agree
that we will have no liability (whether direct or indirect) to you in respect of
such a fiduciary duty claim or to any person asserting a fiduciary duty claim on
your behalf, including equity holders, employees or creditors, (c) you are
capable of evaluating and understanding, and you understand and accept, the
terms, risks and conditions of the transactions contemplated by this Commitment
Letter and you have consulted with your own legal and financial advisors to the
extent you have deemed appropriate and (d) you have been advised that each
Commitment Party and its affiliates is engaged in a broad range of transactions
that may involve interests that differ from your interests and that no
Commitment Party has an obligation to disclose such interests and transactions
to you by virtue of any fiduciary, advisory or agency relationship. In addition,
the Commitment Parties may employ the services of their respective affiliates in
providing certain services hereunder and may exchange with such affiliates
information concerning you and the Company and other companies in the industry
of the Company, and such affiliates shall be entitled to the benefits afforded
to, and subject to the obligations of, the Commitment Parties hereunder. You
acknowledge and agree that neither we nor our affiliates have provided you with
legal, tax or accounting advice and that you have obtained such independent
advice from your own advisors.
You further acknowledge that each Commitment Party and its affiliates is a full
service securities firm engaged in securities trading and brokerage activities
as well as providing investment banking and other financial services. In the
ordinary course of business, each Commitment Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, you,
the Company and your and its respective subsidiaries and other companies with
which you or the Company or your or its respective subsidiaries may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by the Commitment Parties, their respective
affiliates or any of their respective customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.
9.
Assignments; Amendments; Governing Law, Etc.

This Commitment Letter, the Fee Letter and the commitments hereunder shall not
be assignable by any party hereto (except by you on or prior to the Closing Date
to the ultimate borrower under the Facilities or another newly-formed shell
entity organized in the United States so long as any such entity is directly or
indirectly controlled by Holdings) without the prior written consent of each
other party hereto (and any attempted assignment without such consent shall be
null and void), is intended to be solely for the benefit of the parties hereto
(and Indemnified Persons), is not intended to confer any benefits upon, or
create any rights in favor of, any person other than the parties hereto (and
Indemnified Persons) and is not intended to create a fiduciary relationship
among the parties hereto. Subject to the limitations set forth in Section 3, any
and all services to be provided by the Commitment Parties hereunder may be
performed by or through any of their respective affiliates or branches and the
provisions of Section 7 shall apply with equal force and effect to any such
entities so performing any such duties or activities. This Commitment Letter may
not be

9
        



--------------------------------------------------------------------------------

 

amended or any provision hereof waived or modified except by an instrument in
writing signed by the Commitment Parties and you. This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed counterpart of a signature page of this Commitment Letter by
facsimile transmission or by “.pdf” or similar electronic transmission shall be
effective as delivery of a manually executed counterpart hereof. Section
headings used herein are for convenience of reference only, are not part of this
Commitment Letter and are not to affect the construction of, or to be taken into
consideration in interpreting, this Commitment Letter. You acknowledge that
information and documents relating to the Facilities may be transmitted through
SyndTrak, Intralinks, the internet, e-mail, or similar electronic transmission
systems, and, notwithstanding anything herein to the contrary, that the
Commitment Parties shall not be liable for any damages arising from the
unauthorized use by others of information or documents transmitted in such
manner unless resulting from the gross negligence, bad faith or willful
misconduct, as determined by a court of competent jurisdiction in a final and
non-appealable judgment, of such Commitment Party or any of its affiliates or
controlling persons or any of the officers, directors, employees, partners,
agents, representatives, successors or assigns of any of the foregoing. This
Commitment Letter, together with the Fee Letter dated the date hereof,
supersedes all prior understandings, whether written or oral, among us with
respect to the Facilities and sets forth the entire understanding of the parties
hereto with respect thereto. THIS COMMITMENT LETTER AND ANY CLAIM, CONTROVERSY
OR DISPUTE (WHETHER IN CONTRACT, TORT OR OTHERWISE) ARISING UNDER OR RELATED TO
THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK; provided, however, that (a) the
interpretation of the definition of Company Material Adverse Effect (as defined
in the Acquisition Agreement) and whether there shall have occurred a Company
Material Adverse Effect (as defined in the Acquisition Agreement), (b) whether
the Acquisition has been consummated as contemplated by the Acquisition
Agreement and (c) whether the representations and warranties made by the Company
in the Acquisition Agreement are accurate and whether as a result of any
inaccuracy thereof you have the right to terminate your obligations under the
Acquisition Agreement, shall be determined in accordance with the laws of the
State of Delaware without regard to conflict of laws principles that would
result in the application of the laws of another jurisdiction.
Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including the good faith negotiation of the Facilities Documentation by the
parties hereto in a manner consistent with this Commitment Letter, it being
understood and agreed that the commitments provided hereunder by the Commitment
Parties and the funding of the Facilities on the Closing Date are subject only
to the Funding Conditions.
10.
WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.
11.
Jurisdiction.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of (i) any New York
State court or Federal court of the United States of America sitting in City of
New York, Borough of Manhattan, and any appellate court from any thereof, as to
any action or proceeding arising out of or relating to this Commitment Letter,
the Fee Letter or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and agrees

10
        



--------------------------------------------------------------------------------

 

that all claims in respect of any such action or proceeding shall be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court, and further agrees to not commence any such suit, action or
proceeding other than in such New York State court or, to the extent permitted
by law, in such Federal court, (b) waives, to the fullest extent it may legally
and effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Commitment Letter, the Fee Letter or the transactions contemplated hereby
or thereby in any court in which such venue may be laid in accordance with
clause (a) of this sentence, (c) waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court and (d) agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Service of any process, summons, notice or document by registered mail or
overnight courier addressed to any of the parties hereto at the addresses set
forth above shall be effective service of process against such party for any
suit, action or proceeding brought in any such court.
12.
Confidentiality.

This Commitment Letter is delivered to you on the understanding that none of the
Fee Letter, or, prior to the date hereof, this Commitment Letter, or their terms
or substance shall be disclosed, directly or indirectly, to any other person or
entity (including other lenders, underwriters, placement agents, advisors or any
similar persons) except (a) to your officers, directors, employees, affiliates,
members, partners, stockholders, attorneys, accountants, agents and advisors and
on a confidential basis, (b) if the Commitment Parties consent to such proposed
disclosure, (c) you may disclose the Term Sheets and the existence of the
Commitment Letter to any rating agency in connection with the Transactions or
(d) pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding, or otherwise as required by
applicable law or regulation or as requested by a governmental authority (in
which case you agree to inform us promptly thereof to the extent lawfully
permitted to do so); provided that (i) you may disclose this Commitment Letter
and the contents thereof (but not the Fee Letter and the contents thereof,
except on a redacted basis in a manner reasonably acceptable to the Lead
Arrangers as to the amount or percentages of any fees, market flex provisions,
securities demand and pricing caps) to the Company and its officers, directors,
employees, attorneys, accountants, agents and advisors, on a confidential basis,
(ii) you may disclose the Fee Letter and the contents thereof as part of generic
disclosure regarding fees and expenses in connection with any syndication of the
Facilities or prospectus or offering memorandum related to the Senior Notes (or
any securities issued in lieu of the Senior Notes), or to the Company and its
officers, directors, employees, attorneys, accountants, agents and advisors to
confirm the absence of additional conditions precedent to the funding of the
Facilities and the absence of any “flex” or similar terms that would decrease
the amount of the Facilities (but in each case within this clause (ii), without
disclosing any specific fees set forth therein), or on a redacted basis in a
manner reasonably acceptable to the Commitment Parties or for customary
accounting purposes, including accounting for deferred financing costs, (iii)
you may disclose this Commitment Letter and the Fee Letter (after this
Commitment Letter and the Fee Letter have been accepted by you) on a
confidential basis to any prospective Additional Agent or affiliate thereof and
(iv) you may disclose this Commitment Letter and the contents hereof (but not
the Fee Letter and the contents thereof) in any syndication of the Facilities or
in any prospectus or other offering memorandum related to the Senior Notes (or
any debt securities issued in lieu of the Senior Notes) or in any proxy
statement or other public filing in connection with the Acquisition. Your
obligations under this paragraph with regard to this Commitment Letter (but not
the Fee Letter) shall terminate on the earlier of (x) the second anniversary of
the date hereof or (y) one year following the termination of this Commitment
Letter in accordance with its terms.

11
        



--------------------------------------------------------------------------------

 

Each Commitment Party and its affiliates will use all confidential information
provided to it or such affiliates by or on behalf of you hereunder solely for
the purpose of providing the services which are the subject of this Commitment
Letter and shall treat confidentially all such information; provided that
nothing herein shall prevent a Commitment Party from disclosing any such
information (a) pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or regulation or as requested by a governmental authority (in
which case such Commitment Party, to the extent permitted by law, agrees to
inform you promptly thereof), (b) upon the request or demand of any regulatory
authority or stock exchange having jurisdiction over such Commitment Party or
any of its affiliates (in which case such Commitment Party agrees to inform you
promptly thereof prior to such disclosure to the extent practicable, unless such
Commitment Party is prohibited by applicable law from so informing you, or
except in connection with any request as part of a regulatory examination), (c)
to the extent that such information becomes publicly available other than by
reason of improper disclosure by such Commitment Party or any of its affiliates
in violation of this Commitment Letter, (d) to the extent that such information
is received by such Commitment Party from a third party that is not to such
Commitment Party’s knowledge subject to confidentiality obligations to you or
the Company, (e) to the extent that such information is independently developed
by such Commitment Party so long as not based on information obtained in a
manner that would otherwise violate this provision, (f) to such Commitment
Party’s affiliates and its and its affiliates’ respective employees, legal
counsel, independent auditors and other experts or agents (collectively, the
“Representatives”) who need to know such information in connection with the
Transactions and are informed of the confidential nature of such information
(provided that such Commitment Party shall be responsible for its affiliates and
Representatives’ compliance with this paragraph), (g) to prospective Lenders,
participants or assignees or any potential counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower or any of its
subsidiaries or any of their respective obligations, in each case who agree to
be bound by the terms of this paragraph (or language substantially similar to
this paragraph), (h) for purposes of establishing a “due diligence” defense or
(i) to ratings agencies in connection with the Transactions; provided that (i)
the disclosure of any such information to any Lenders or prospective Lenders or
participants or assignees or prospective participants or assignees referred to
above shall be made subject to the acknowledgement and acceptance by such Lender
or prospective Lender or assignee or participant or prospective assignee or
participant that such information is being disseminated on a confidential basis
(on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to you and such Commitment Party, including, without
limitation, as agreed in any marketing materials for the Facilities) in
accordance with the standard syndication processes of such Commitment Party or
customary market standards for dissemination of such type of information and
(ii) no disclosure shall be made by such Commitment Party to any Disqualified
Lender. Each Commitment Party’s obligations under this paragraph shall terminate
on the earlier of (x) the second anniversary of the date hereof or (y) one year
following the termination of this Commitment Letter in accordance with its terms
and shall otherwise automatically terminate and be superseded by the
confidentiality provisions in the definitive documentation relating to each of
the Facilities and/or the Backstopped Amendments upon the execution and delivery
of the definitive documentation therefor.
13.
Surviving Provisions.

The indemnification, expense reimbursement, compensation (if applicable),
confidentiality, syndication (if applicable), jurisdiction, venue, governing
law, waiver of jury trial and fiduciary duty provisions contained herein and in
the Fee Letter shall remain in full force and effect regardless of whether
definitive financing documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or the Initial
Lenders’ commitments hereunder and the Lead Arrangers’ agreement to provide the
services described herein; provided that your obligations under this Commitment
Letter, other than those relating to confidentiality and to the syndication of
the Facilities (if such Facilities have been

12
        



--------------------------------------------------------------------------------

 

funded) and your obligations under the second sentence of Section 4 (if such
Facilities have been funded), shall automatically terminate and be superseded by
the definitive documentation relating to the Facilities upon the initial funding
under the Senior Facilities, and you shall be released from all liability in
connection therewith at such time.
14.
PATRIOT ACT Notification.

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”), each Commitment Party and each Lender is required to obtain, verify and
record information that identifies the Borrower and Guarantors, which
information includes the name, address, tax identification number and other
information regarding the Borrower and Guarantors that will allow such
Commitment Party or such Lender to identify the Borrower and Guarantors in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to the Commitment Parties
and each Lender. You hereby acknowledge and agree that the Commitment Parties
shall be permitted to share any or all such information with the Lenders.
15.
Acceptance and Termination.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to the Lead Arrangers executed counterparts hereof and of the Fee
Letter not later than 11:59 p.m., New York City time, on August 7, 2015. Each
Commitment Party’s respective commitments hereunder and agreements contained
herein will expire at such time in the event that the Lead Arrangers have not
received such executed counterparts in accordance with the immediately preceding
sentence. In the event that either (x) the initial borrowing in respect of the
Senior Facilities does not occur on or before 11:59 p.m., New York City time, on
the date that is no earlier than five business days after the Termination Date
(as defined in the Acquisition Agreement as in effect on the date hereof) or (y)
the Acquisition Agreement is validly terminated prior to consummation of the
Acquisition, then this Commitment Letter and the commitments and undertakings of
the Commitment Parties hereunder shall automatically terminate. Additionally,
the commitment of each Commitment Party with respect to the Senior Bridge
Facility shall terminate in the event the Acquisition is consummated without any
borrowings under the Senior Bridge Facility.


[Remainder of this page intentionally left blank]



13
        



--------------------------------------------------------------------------------

 

The Commitment Parties are pleased to have been given the opportunity to assist
you in connection with the financing for the Transactions.








[signature pages follow]

        
[[NYCORP:3550135v1:3106w: 08/04/2015--09:53 AM]]

--------------------------------------------------------------------------------

 

Very truly yours,






CITIGROUP GLOBAL MARKETS INC.
 
By:
 
/s/ Stuart Dickson
 
Name: Stuart Dickson
 
Title: Managing Director












[SIGNATURE PAGE TO COMMITMENT LETTER]
        



--------------------------------------------------------------------------------

 

Accepted and agreed to as of
the date first above written:

TEAM HEALTH HOLDINGS, INC.,


by: /s/ David Jones
Name:    David Jones
Title:    Executive Vice President and
    Chief Financial Officer




TEAM HEALTH, INC.,



by: /s/ David Jones
Name:    David Jones
Title:    Executive Vice President and
        Chief Financial Officer







[SIGNATURE PAGE TO COMMITMENT LETTER]
        



--------------------------------------------------------------------------------

CONFIDENTIAL        EXHIBIT A





Project Intrepid
Senior Secured Credit Facilities
Senior Unsecured Increasing Rate Bridge Facility
Transaction Description


It is intended that:
(a)    You will directly or indirectly acquire the Company pursuant to an
Agreement and Plan of Merger, dated as of August 4, 2015 (as amended,
supplemented or modified and in effect from time to time, and including all
Schedules and Exhibits thereto, the “Acquisition Agreement”), among Acquisition
Parent, Acquisition Sub and the Company, whereby Acquisition Sub will be merged
with and into the Company (the “Acquisition”);
(b)    (x) on or prior to the Closing Date, the Borrower (as defined in the
Senior Facilities Term Sheet (as defined below)) will obtain an amendment (which
may be in the form of an amendment and restatement) of the Existing Credit
Agreement, in the manner required by the Existing Credit Agreement, to permit
and/or provide for (i) the consummation of the Acquisition; (ii) the
establishment of a tranche B term loan facility in an aggregate principal amount
of $965 million (the “Term Loan B Facility”), having the terms set forth for the
“Term Loan B Facility” in the Summary of Principal Terms and Conditions attached
hereto as Exhibit B (the “Senior Facilities Term Sheet”); (iii) the issuance of
(and escrowing of the proceeds from, if applicable) the Securities; and (iv)
such other changes to the Existing Credit Agreement as more fully described in
the Senior Facilities Term Sheet (the amendments described in clause (i) through
(iv), collectively, the “Backstopped Amendments”), and (y) the Borrower will
obtain the Term Loan B Facility;
(c)    if the Backstopped Amendments are not obtained on or prior to the Closing
Date, the Borrower (as defined in the Senior Facilities Term Sheet) will (x)
obtain senior secured credit facilities consisting of (i) a senior secured
revolving credit facility in an aggregate amount equal to the aggregate
Revolving Credit Commitments (as defined in the Existing Credit Agreement)
outstanding immediately prior to the Closing Date (but, in any event, not to
exceed $650 million) (the “Revolving Facility”) and (ii) a senior secured term
loan facility, consisting of (A) a tranche A term loan facility in an aggregate
principal amount equal to the aggregate principal amount of Tranche A Term Loans
(as defined in the Existing Credit Agreement) outstanding immediately prior to
the Closing Date (but, in any event, not to exceed $588.75 million (the “Term
Loan A Facility”) and (B) the Term Loan B Facility (the Term Loan B Facility,
together with the Term Loan A Facility, the “Term Facilities” and, together with
the Revolving Facility, the “New Senior Facilities”), having the terms set forth
in the Senior Facilities Term Sheet and (y) use a portion of the proceeds
thereof to repay in full all indebtedness, and terminate all commitments,
guarantees and security interests, under the Existing Credit Agreement;
(d)    the Borrower (as defined in the Senior Bridge Term Sheet (as defined
below)) will, at its option, either (i) issue an aggregate principal amount of
its senior unsecured notes (the “Senior Notes”) generating up to $545 million in
gross proceeds in a Rule 144A or other private placement or, at the election of
the Borrower to the extent an effective registration statement is then
available, a registered public offering or (ii) to the extent you do not receive
such amount of gross proceeds of Senior Notes on the Closing Date, borrow up to
$545 million (minus the amount of gross proceeds from any Senior Notes issuance)
of senior unsecured increasing rate loans (the “Senior Bridge Loans”) under a
new senior unsecured credit facility (the “Senior Bridge Facility”) described in
the Summary of Principal Terms and Conditions attached hereto as Exhibit C (the
“Senior Bridge Term Sheet”) and which may, under their terms, be converted to
term loans (“Senior Unsecured Term Loans”) or exchanged for debt securities
(“Senior Exchange Notes”); and

A-1
        



--------------------------------------------------------------------------------

CONFIDENTIAL        EXHIBIT A



(e)     after giving effect to the Transactions, Holdings and its subsidiaries
shall have no outstanding indebtedness other than (i) (x) if the Backstopped
Amendments are obtained on or prior to the Closing Date, the indebtedness
outstanding under the Existing Credit Agreement immediately prior to the Closing
Date and the Term Loan B Facility or (y) if the Backstopped Amendments are not
obtained on or prior to the Closing Date, the New Senior Facilities, (ii) the
Senior Bridge Facility and/or the Senior Notes, (iii) ordinary course short term
working capital facilities and ordinary course capital lease, purchase money and
equipment financings, (iv) indebtedness not to exceed $25 million and (v) any
other indebtedness as may be mutually agreed between the Borrower and the Lead
Arrangers. All other indebtedness (other than contingent obligations not yet due
and payable) not specified in clauses (i) through (v) of the preceding sentence
that is outstanding as of the Closing Date shall be repaid in full in connection
with, and substantially concurrently with the closing of, the Transactions and
all commitments, security interests and guarantees in connection therewith shall
have been terminated and released.
The transactions described above, together with the transactions related
thereto, are collectively referred to herein as the “Transactions”. This Exhibit
A, the Senior Facilities Term Sheet, the Senior Bridge Term Sheet, and the
Additional Conditions Precedent attached hereto as Exhibit D are collectively
referred to herein as the “Term Sheets”. For purposes of this Commitment Letter,
“Closing Date” shall mean the date of the initial funding under the Senior
Facilities and the consummation of the Acquisition.

A-2
        



--------------------------------------------------------------------------------

CONFIDENTIAL        EXHIBIT B

Project Intrepid
Senior Secured Credit Facilities
Summary of Principal Terms and Conditions2

Borrower:
Team Health, Inc. (the “Borrower”).

Administrative Agent:
If the Backstopped Amendments are not obtained on or prior to the Closing Date,
Citi will act as sole and exclusive administrative agent and collateral agent
(in such capacities, the “Bank Administrative Agent”, collectively with any
other agents party to the Senior Facilities Documentation, the “Agents”) for a
syndicate of banks, financial institutions and institutional lenders excluding
any Disqualified Lender (together with the Initial Lenders, the “Lenders”), and
will perform the duties customarily associated with such roles. If the
Backstopped Amendments are obtained on or prior to the Closing Date, JPMorgan
Chase Bank, N.A., will continue to act as sole and exclusive administrative
agent and collateral agent under the Existing Credit Agreement (as amended by
the Backstop Amendments) (and JPMorgan Chase Bank, N.A. will, in such event, be
the “Bank Administrative Agent” for purposes of this Exhibit B, as the context
may require).

Sole Bookrunner and Sole Lead
Arranger:
Citi will act as sole lead arranger for the Senior Facilities (in such capacity,
together with any of its designated affiliates of similar creditworthiness, the
“Lead Arrangers”) and as sole bookrunner, and will perform the duties
customarily associated with such roles.

New Senior Secured Credit Facilities:
(A)    If the Backstopped Amendments are not obtained on or prior to the Closing
Date, a senior secured tranche A term loan facility in an aggregate principal
amount equal to the aggregate principal amount of Tranche A Term Loans (as
defined in the Existing Credit Agreement) outstanding immediately prior to the
Closing Date (not to exceed $588.75 million) (the “Term Loan A Facility”) plus,
at the Borrower’s election, an amount sufficient to fund any OID or upfront fees
required to be funded in connection with (x) the “market flex” provisions in the
Fee Letter or (y) the issuance of the Senior Notes or any other debt securities
pursuant to any offering by Borrower or any of its direct or indirect
subsidiaries undertaken to finance the Acquisition (the “Securities”), which
amounts shall be automatically added to the Commitment Parties’ commitments
under the Commitment Letter (the loans under the Term Loan A Facility, together
with any loans issued under the Incremental Term Facilities or the Refinancing
Term Facilities designated as Tranche A Term Loans, the “Tranche A Term Loans”).


2 All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this Term Sheet is attached, including
the Exhibits thereto. In the event any such capitalized term is subject to
multiple and differing definitions, the appropriate meaning thereof in this
Exhibit shall be determined by reference to the context in which it is used.
B-1
        



--------------------------------------------------------------------------------

CONFIDENTIAL        EXHIBIT B

(B) A senior secured tranche B term loan facility in an aggregate principal
amount of $965 million, or such lesser amount as the Borrower shall determine in
its sole discretion (the “Term Loan B Facility”; together with the Term Loan A
Facility, the “Term Facilities”) plus, at the Borrower’s election, an amount
sufficient to fund any OID or upfront fees required to be funded in connection
with (x) the “market flex” provisions in the Fee Letter or (y) the issuance of
the Senior Notes or any other Securities, which amounts shall be automatically
added to the Commitment Parties’ commitments under the Commitment Letter (the
loans under the Term Loan B Facility, together with any loans issued under the
Incremental Term Facilities or the Refinancing Term Facilities designated as
Tranche B Term Loans, the “Tranche B Term Loans”). The Tranche A Term Loans and
the Tranche B Term Loans are collectively referred to as the “Term Loans”.    
(C) If the Backstopped Amendments are not obtained on or prior to the Closing
Date, a senior secured revolving credit facility (the revolving commitments
thereunder “Revolving Commitments”) in an aggregate amount equal to the
aggregate Revolving Credit Commitments (as defined in the Existing Credit
Agreement) outstanding immediately prior to the Closing Date (but, in any event,
not to exceed $650 million) (the “Revolving Facility” and, together with the
Term Facilities, the “Senior Facilities”), of which up to an amount equal to $50
million will be available in the form of letters of credit.
In connection with the Revolving Facility, the Bank Administrative Agent (in
such capacity, the “Swingline Lender”) will make available to the Borrower a
swingline facility under which the Borrower may make short-term borrowings of up
to $40 million. Except for purposes of calculating the Commitment Fee described
below, any such swingline borrowings will reduce availability under the
Revolving Facility on a dollar-for-dollar basis.
Each Lender under the Revolving Facility (each such Lender, a “Revolving
Lender”) shall, promptly upon request by the Swingline Lender, fund to the
Swingline Lender its pro rata share of any swingline borrowings.
If any Lender becomes a Defaulting Lender (to be defined in a manner
substantially similar to the corresponding term in the Existing Credit
Agreement), then the swingline exposure of such Defaulting Lender will
automatically be reallocated among the non-Defaulting Lenders pro rata in
accordance with their commitments under the Revolving Facility up to an

B-2



--------------------------------------------------------------------------------

CONFIDENTIAL        EXHIBIT B

amount such that the revolving credit exposure of such non-Defaulting Lender
does not exceed its commitments. In the event such reallocation does not fully
cover the exposure of such Defaulting Lender, the Swingline Lender may require
the Borrower to repay such “uncovered” exposure in respect of the swingline
loans and will have no obligation to make new swingline loans to the extent such
swingline loans would exceed the commitments of the non-Defaulting Lenders.


In the event that the Backstopped Amendments are obtained on or prior to the
Closing Date, (a) the provisions in this Exhibit B relating to the Term Loan A
Facility and the Revolving Facility (other than the increase in the swingline
commitment referenced under the heading “New Senior Secured Credit Facilities”)
shall not apply (it being understood that, except as modified by Backstopped
Amendments, the terms of the Existing Credit Facility shall continue to apply to
the Existing Credit Facilities (as defined below)), and (b) except as otherwise
provided herein, references herein to the “Senior Facilities” shall mean the
Term Loan B Facility and the credit facilities outstanding under the Existing
Credit Agreement immediately prior to the Closing Date (such credit facilities,
the “Existing Credit Facilities”), as the context may require.


Incremental Facilities:
The Senior Facilities Documentation will permit the Borrower to (a) add one or
more incremental term loan facilities and/or increase the loans under the Term
Facilities (each, an “Incremental Term Facility”) and (b) add one or more
revolving credit facilities and/or increase commitments under the Revolving
Facility (any such revolving credit facility or increase, an “Incremental
Revolving Facility”; the Incremental Term Facilities and the Incremental
Revolving Facilities are collectively referred to as “Incremental Facilities”)
on terms substantially similar to those set forth in the Existing Credit
Agreement; provided that (i) the Incremental Facilities do not exceed in the
aggregate the sum of (A) $350 million plus (B) all voluntary prepayments and
voluntary permanent commitment reductions of the Senior Facilities made prior to
such date of incurrence (other than voluntary prepayments and voluntary
commitment reductions to the extent funded by a contemporaneous refinancing)
plus (C) an unlimited amount at any time (including at any time prior to
utilization of amounts set forth in clause (A) and (B) above) so long as the
First Lien Leverage Ratio (to be defined in a manner substantially similar to
the corresponding definition in the Existing Credit Agreement) as of the last
day of the most recently ended period of four consecutive fiscal quarters for
which financial statements are internally available, on a pro forma basis after


B-3



--------------------------------------------------------------------------------

CONFIDENTIAL        EXHIBIT B

giving effect to such Incremental Facility ((1) assuming all commitments under
any such Incremental Revolving Facility were fully drawn and (2) assuming that
all indebtedness incurred under such Incremental Facility is first-lien
indebtedness) does not exceed 3.75:1.00 (the amount under clauses (A), (B) and
(C), the “Available Incremental Amount”) and (ii) the “most favored nations”
pricing provision in the Existing Credit Agreement will be revised such that
such provision applies only with respect to any Incremental Term Facility made
on or prior to the date that is 6 months after the Closing Date.
In addition, the Borrower may, in lieu of adding Incremental Term Facilities,
utilize any part of the Available Incremental Amount at any time by issuing or
incurring Incremental Equivalent Debt (as defined below), subject to customary
conditions to be agreed (such as customary applicable intercreditor
documentation reasonably acceptable to the Bank Administrative Agent).
“Incremental Equivalent Debt” means indebtedness in an amount not to exceed the
then Available Incremental Amount incurred by the Borrower or any Guarantor
consisting of the issuance of senior secured first lien or junior lien loans or
notes, subordinated loans or notes or senior unsecured loans or notes, in each
case in respect of the issuance of notes, issued in a public offering, Rule 144A
or other private placement or bridge financing in lieu of the foregoing, or
secured or unsecured “mezzanine” debt, in each case subject to customary
conditions to be agreed, including (i) in the case of any such first lien
indebtedness, that the First Lien Leverage Ratio as of the last day of the most
recently ended period of four consecutive fiscal quarters for which financial
statements are internally available, after giving effect to such Incremental
Equivalent Debt (assuming all commitments under any Incremental Revolving
Facility were fully drawn), on a pro forma basis does not exceed 3.75:1.00 and
(ii) in the case of any such junior lien indebtedness or unsecured indebtedness,
that the Total Leverage Ratio (to be defined in a manner substantially similar
to the corresponding definition in the Existing Credit Agreement) as of the last
day of the most recently ended period of four consecutive fiscal quarters for
which financial statements are internally available, after giving effect to such
Incremental Equivalent Debt (assuming all commitments under any Incremental
Revolving Facility were fully drawn), on a pro forma basis does not exceed
5.50:1.00; provided that such indebtedness shall not mature earlier than or have
a weighted average life shorter than, any of the Senior Facilities. Incremental
Equivalent Debt (other

B-4



--------------------------------------------------------------------------------

CONFIDENTIAL        EXHIBIT B

than with respect to any such debt in the form of senior secured first lien
loans) shall not be subject to the requirement set forth in clause (viii) of the
first paragraph in this “Incremental Facilities” section; provided that
Incremental Equivalent Debt that is first lien secured indebtedness incurred
under the Available Incremental Amount outside of the Senior Facilities shall
not be in the form of loans.
In the case of the incurrence of any indebtedness or liens or the making of any
investments, restricted payments or fundamental changes or the designation of
any restricted subsidiaries or unrestricted subsidiaries in connection with a
permitted acquisition (a “Limited Condition Acquisition”), at the Borrower’s
option, the relevant ratios and baskets shall be determined as of the date the
definitive acquisition agreements for such Limited Condition Acquisition are
entered into and calculated as if the Limited Condition Acquisition and other
pro forma events in connection therewith were consummated on such date; provided
that if the Borrower has made such an election, in connection with determining
whether the calculation of any ratio or basket with respect to the incurrence of
any debt or liens, or the making of any investments, restricted payments,
prepayments of subordinated debt, asset sales, fundamental changes or the
designation of a restricted subsidiary or unrestricted subsidiary in connection
with such Limited Condition Acquisition is permitted on or following such date
and prior to the earlier of the date on which such Limited Condition Acquisition
is consummated or the definitive agreement for such acquisition is terminated or
expires without consummation of such acquisition, any such ratio shall be
calculated on a pro forma basis assuming such Limited Condition Acquisition and
other pro forma events in connection therewith (including any incurrence of
indebtedness) have been consummated and assuming further that EBITDA and
consolidated net income of any target of such Limited Condition Acquisition can
only be used in the determination of the relevant ratios and baskets if and when
such Limited Condition Acquisition has closed.
In connection with any action being taken in connection with a Limited Condition
Acquisition, for purposes of determining compliance with any provision which
requires that no default, event of default or specified event of default, as
applicable, has occurred, is continuing or would result from any such action, as
applicable, such condition shall, at the option of the Borrower, be deemed
satisfied, so long as no default, event of default or specified event of
default, as applicable, exists on the

B-5



--------------------------------------------------------------------------------

CONFIDENTIAL        EXHIBIT B

date the definitive agreements for such Limited Condition Acquisition are
entered into.
Refinancing Facilities:
The Senior Facilities Documentation will permit the Borrower to refinance loans
under any Term Facility or commitments under the Revolving Facility (which, for
purposes of this paragraph, shall include the Existing Credit Facilities) from
time to time, in whole or in part, with one or more new term facilities (each, a
“Refinancing Term Facility”) or new revolving credit facilities (each, a
“Refinancing Revolving Facility”; the Refinancing Term Facilities and the
Refinancing Revolving Facilities are collectively referred to as “Refinancing
Facilities”), respectively, under the Senior Facilities Documentation with the
consent of the Borrower, the Bank Administrative Agent and the lenders providing
such Refinancing Term Facility or Refinancing Revolving Facility or in the case
of debt refinancing of any Term Facility, with one or more additional series of
senior unsecured or senior subordinated notes or loans or senior secured loans
or notes that will be secured by the Collateral on a pari passu basis with the
applicable Senior Facilities being refinanced or junior lien secured notes or
loans that will be secured on a subordinated basis to such Senior Facility (and
such notes or loans, “Refinancing Notes” and, together with the Refinancing
Facilities, the “Refinancing Debt”); provided that (i) any Refinancing Term
Facility or Refinancing Notes do not mature prior to the final scheduled
maturity date of, or have a shorter weighted average life to maturity than, the
remaining weighted average life of loans under the applicable Term Facility
being refinanced, (ii) any Refinancing Revolving Facility does not mature prior
to the maturity date of the revolving commitments being refinanced, (iii) the
other terms and conditions of such Refinancing Term Facility, Refinancing
Revolving Facility or Refinancing Notes (excluding pricing, interest rate
margins, fees, discounts, rate floors and prepayment or redemption terms) are
substantially identical to, or (taken as a whole) are no more favorable (as
reasonably determined by the Borrower) to the lenders providing such Refinancing
Term Facility, Refinancing Revolving Facility or Refinancing Notes, as
applicable, than, those applicable to the applicable Term Facility or revolving
commitments being refinanced (except for covenants or other provisions
applicable only to periods after the latest final scheduled maturity date of the
applicable Term Facility and revolving credit commitments existing at the time
of such refinancing) (it being understood that to the extent any financial
maintenance covenant is added for the benefit of such (A) Refinancing Term
Facility or Refinancing Notes, no consent shall be required from the Bank
Administrative Agent


B-6



--------------------------------------------------------------------------------

CONFIDENTIAL        EXHIBIT B

or any applicable Lender to the extent that such financial maintenance covenant
is also added for the benefit of each Senior Facility remaining outstanding
after the incurrence or issuance of such Refinancing Debt or (B) Refinancing
Revolving Facility, no consent shall be required from the Bank Administrative
Agent or any Lender to the extent that such financial maintenance covenant is
also added for the benefit of the Revolving Facility that then benefits from a
financial maintenance covenant and is remaining outstanding after the incurrence
of such Refinancing Revolving Facility), (iv) any secured Refinancing Debt shall
be subject to an intercreditor agreement on terms reasonably acceptable to the
Bank Administrative Agent and (v) any Refinancing Debt which is in the form of
loans that is incurred outside of the Senior Facilities will be unsecured or
secured on a junior basis.
Purpose:
(A)    The proceeds of the Term Facilities will be used by the Borrower on the
Closing Date, together with the proceeds of the Senior Notes and/or Senior
Bridge Loans and borrowings under the Revolving Facility, to pay the
consideration for the Acquisition, to refinance existing indebtedness of the
Company and its subsidiaries (including accrued and unpaid interest and
applicable premiums) and to pay costs and expenses related to the Transactions.

(B)    The letters of credit and the proceeds of loans under the Revolving
Facility (except as set forth below) will be used by the Borrower and its
subsidiaries for working capital and general corporate purposes (including
permitted acquisitions); provided that the amount of the Revolving Facility
utilized to fund working capital, pay amounts owing to finance the Transaction
or to pay costs and expenses related to the Transactions on the Closing Date
shall be subject to the limitation set forth below.
Availability:
(A)    The Term Facilities will be available in a single drawing on the Closing
Date. Amounts borrowed under the Term Facilities that are repaid or prepaid may
not be reborrowed.

(B)    Loans under the Revolving Facility will be made available on the Closing
Date (i) to fund original issue discount or upfront fees required to be funded
under the “market flex” provisions of the Fee Letter, (ii) to finance the
Transactions and fees and expenses related to the Transactions (including to
fund original issue discount or upfront fees in connection with the Senior
Facilities, the Senior Notes or any other Securities not required to be funded
under the “market flex” provisions of the Fee Letter), (iii) for working capital
needs and (iv) replace, backstop

B-7



--------------------------------------------------------------------------------

CONFIDENTIAL        EXHIBIT B

or cash collateralize existing letters of credit; provided that the amounts
described in clause (ii) above (other than in respect of the parenthetical in
clause (ii) above) shall not exceed $125 million.
Letters of credit may be issued on the Closing Date to backstop or replace
letters of credit outstanding on the Closing Date (including by “grandfathering”
such existing letters of credit in the Revolving Facility) or for other general
corporate purposes.
Loans under the Revolving Facility will be available at any time prior to the
final maturity of the Revolving Facility, in minimum principal amounts to be
agreed. Amounts repaid under the Revolving Facility may be reborrowed.
Interest Rates and Fees:
As set forth on Annex I hereto.

Default Rate:
Any principal or interest payable under or in respect of the Senior Facilities
not paid when due shall bear interest at the applicable interest rate plus 2%
per annum. Other overdue amounts shall bear interest at the interest rate
applicable to ABR loans plus 2% per annum.

Letters of Credit:
If the Backstopped Amendments are not obtained on or prior to the Closing Date,
letters of credit under the Revolving Facility will be issued by the Bank
Administrative Agent and/or another Lender under the Revolving Facility
reasonably acceptable to the Borrower and the Bank Administrative Agent and such
Revolving Lender (each, an “Issuing Bank”) on terms substantially similar to
those set forth in the Existing Credit Agreement. Each letter of credit shall
expire not later than the earlier of (a) 12 months after its date of issuance
and (b) the fifth business day prior to the final maturity of the Revolving
Facility; provided that any letter of credit may provide for renewal thereof for
additional periods of up to 12 months (which in no event shall extend beyond the
date referred to in clause (b) above, except to the extent cash collateralized
or backstopped pursuant to arrangements reasonably acceptable to the Issuing
Bank and the Bank Administrative Agent).

Drawings under any letter of credit shall be reimbursed by the Borrower within
no more than one business day after notice of drawing is delivered. To the
extent that the Borrower does not reimburse the Issuing Bank within one business
day, the Lenders under the Revolving Facility shall be irrevocably obligated to
reimburse the Issuing Bank pro rata based upon their respective Revolving
Facility commitments.

B-8



--------------------------------------------------------------------------------

CONFIDENTIAL        EXHIBIT B

If any Lender becomes a “Defaulting Lender”, then the letter of credit exposure
of such Defaulting Lender will automatically be reallocated among the
non-Defaulting Lenders pro rata in accordance with their commitments under the
Revolving Facility up to an amount such that the revolving credit exposure of
such non-Defaulting Lender does not exceed its commitments. In the event that
such reallocation does not fully cover the letter of credit exposure of such
Defaulting Lender, the applicable Issuing Bank may require the Borrower to cash
collateralize such “uncovered” exposure in respect of each outstanding letter of
credit and will have no obligation to issue new letters of credit, or to extend,
renew or amend existing letters of credit to the extent letter of credit
exposure would exceed the commitments of the non-Defaulting Lenders, unless such
“uncovered” exposure is cash collateralized to the Issuing Bank’s reasonable
satisfaction.
Final Maturity and
Amortization:
(A)    Term Facilities

The Term Loan A Facility will mature on October 2, 2019 and the Term Loan B
Facility will mature on the date that is 7 years after the Closing Date. The
Term Loan A Facility will amortize on the same terms as the Existing Credit
Agreement, and the Term Loan B Facility will amortize in equal quarterly
installments in aggregate annual amounts equal to 1% per annum of the original
principal amount of the Term Loan B Facility, with the balance payable on the
final maturity date; provided that the Senior Facilities Documentation shall
provide the right for individual Lenders to agree to extend the maturity date of
their outstanding Tranche A Loans and/or Tranche B Term Loans, as the case may
be, on terms substantially consistent with the Existing Credit Agreement.
(B) Revolving Facility
The Revolving Facility will mature on October 2, 2019; provided that the Senior
Facilities Documentation shall provide the right for individual Lenders to agree
to extend the maturity date of their Revolving Commitments on terms
substantially consistent with the Existing Credit Agreement.
Guarantees:
All obligations of the Borrower (the “Borrower Obligations”) under the Senior
Facilities and under any interest rate protection or other hedging arrangements
(other than any Excluded Swap Obligation (to be defined in a manner
substantially similar to the corresponding definition in the Existing Credit
Agreement)) entered into with an Agent, a Lender or any affiliate of an Agent


B-9



--------------------------------------------------------------------------------

CONFIDENTIAL        EXHIBIT B

or a Lender at the time of the entering into of such arrangements (“Hedging
Obligations”) and under any cash management arrangements entered into with an
Agent, a Lender or any affiliate of an Agent, a Lender at the time of the
entering into of such arrangements (“Cash Management Obligations”; collectively
with any Hedging Obligations and Borrower Obligations, collectively the
“Obligations”) will be unconditionally guaranteed jointly and severally on a
senior secured basis (the “Guarantees”) by Team Health Holdings, Inc.
(“Holdings”) and the other guarantors pursuant to the “Collateral and Guarantee
Requirement” contained in the Existing Credit Agreement (collectively, the
“Guarantors”) and on other terms substantially similar to the Existing Credit
Agreement, in each case, subject to the Limited Conditionality Provision.


Security:
The Borrower Obligations, the Guarantees, any Hedging Obligations and any Cash
Management Obligations will be secured by substantially all of the present and
after-acquired assets of the Borrower and each Guarantor (collectively, the
“Collateral”) on terms substantially similar to the Existing Credit Agreement.

Notwithstanding the foregoing, (a) no control agreements or other control
arrangements shall be required with respect to any assets requiring perfection
through control agreements (including, without limitation, cash, deposit
accounts or securities accounts), (b) immaterial notes and other evidence of
immaterial indebtedness shall not be required to be delivered and (c) the
requirements of the preceding paragraph shall be subject to the Limited
Conditionality Provision.
Mandatory Prepayments:
Will be substantially similar to the Existing Credit Agreement.

Voluntary Prepayments and
Reductions in Commitments:
Will be substantially similar to the Existing Credit Agreement.

Senior Facilities Documentation:
The Facilities Documentation for the Senior Facilities and, if applicable, the
Backstopped Amendments (the “Senior Facilities Documentation”) shall be
negotiated in good faith to finalize the Senior Facilities Documentation, giving
effect to the Limited Conditionality Provision, shall be based on the definitive
documentation for the Borrower’s amended and restated credit agreement dated as
of October 2, 2014 (the “Existing Credit Agreement”), shall contain the terms
and conditions set forth in this Exhibit B and, to the extent any terms are not
set forth in this Exhibit B, shall otherwise be consistent with the Existing
Credit Agreement (as in effect on the date


B-10



--------------------------------------------------------------------------------

CONFIDENTIAL        EXHIBIT B

hereof), with additions, deletions, modifications and other changes as Lead
Arrangers and the Borrower reasonably determine to be necessary or advisable,
including, among other things, (i) to take into account prevailing market
conditions, (ii) to give effect to the Transactions and the other transactions
contemplated hereby, (iii) to provide for and give effect to the Guarantees and
the security over the Collateral, (iv) to reflect changes in law or accounting
standards or cure mistakes or defects and (v) to reflect reasonable
administrative, agency and operational requirements of the Bank Administrative
Agent (collectively, the “Documentation Principles”). The Senior Facilities
Documentation shall contain only those payments, conditions to borrowing,
mandatory prepayments, representations, warranties, covenants and events of
default expressly set forth in this Exhibit B, in each case, applicable to the
Borrower and its restricted subsidiaries (and, where indicated, Holdings), and
with standards, qualifications, thresholds, exceptions, “baskets” and grace and
cure periods consistent with the Documentation Principles.
Representations and Warranties:
Will be substantially similar to the Existing Credit Agreement.

Conditions Precedent to Initial Borrowing:
Subject to the Limited Conditionality Provision, the initial borrowings under
the Senior Facilities (which, if the Backstopped Amendments are obtained on or
prior to the Closing Date, shall be limited to the Term Loan B Facility) on the
Closing Date will be subject only to the Funding Conditions.

Conditions Precedent to all Borrowings:
Delivery of notice, accuracy of representations and warranties in all material
respects (subject on the Closing Date to the Limited Conditionality Provision)
and, except for the initial borrowings under the Senior Facilities (which, if
the Backstopped Amendments are obtained on or prior to the Closing Date, shall
be limited to the Term Loan B Facility) on the Closing Date, absence of
defaults.

Affirmative Covenants:
Will be substantially similar to the Existing Credit Agreement.

Negative Covenants:
Will be substantially similar to the Existing Credit Agreement, subject to
increases to certain baskets and thresholds to reflect a larger company after
giving effect to the Acquisition (and, for the avoidance of doubt, the
indebtedness covenant will permit the Senior Notes, the Senior Bridge Facility
and the Securities).

Financial Covenant:
The Borrower will maintain a Total Leverage Ratio (to be defined in a manner
substantially similar to the corresponding definition in the Existing Credit
Agreement) of no greater than


B-11



--------------------------------------------------------------------------------

CONFIDENTIAL        EXHIBIT B

6.25:1.00 with one step-down to be agreed (with such step-down commencing on the
first anniversary of the Closing Date).
Events of Default:
Will be substantially similar to the Existing Credit Agreement, subject to
adjustments to certain baskets and thresholds to reflect a larger company after
giving effect to the Acquisition.

Other terms:
Will be substantially similar to the Existing Credit Agreement.

Counsel to the Commitment
Parties and Lead Arrangers:
Cravath, Swaine & Moore LLP.

    



B-12



--------------------------------------------------------------------------------

CONFIDENTIAL        ANNEX I TO
EXHIBIT B

Interest Rates:
The interest rates under the Senior Facilities will be as follows:

Revolving Facility and Term Loan A Facility
At the option of the Borrower, initially, as applicable, Adjusted LIBOR, plus
2.25% or ABR plus 1.25%.
From and after the delivery by the Borrower to the Bank Administrative Agent of
the Borrower’s financial statements for the period ending at least one full
fiscal quarter following the Closing Date, the applicable margin under the
Revolving Facility and the Term Loan A Facility shall be subject to the
following pricing grid:
First Lien Net Leverage Ratio
Adjusted LIBOR Rates
ABR
> 3.75x
2.25%
1.25%
> 2.50x but < 3.75x
2.00%
1.00%
> 1.75x but < 2.50x
1.75%
0.75%
< 1.75x
1.50%
0.50%



Term Loan B Facility: Adjusted LIBOR plus 3.00% or ABR plus 2.00%.
All Facilities
The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if agreed by
all relevant Lenders, 12 months or a shorter period) for Adjusted LIBOR
borrowings.
Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
loans based on the Prime Rate) and interest shall be payable (i) in the case of
Adjusted LIBOR loans, at the end of each interest period and, in any event, at
least every 3 months and (ii) in the case of ABR loans, quarterly in arrears.
ABR is the Alternate Base Rate, which is the highest of the Bank Administrative
Agent’s Prime Rate, the Federal Funds Effective Rate plus 1/2 of 1.00%, and
one-month Adjusted LIBOR plus 1.00% per annum, and subject, solely in the case
of the Term Loan B Facility, to a floor of 1.75% per annum.
Adjusted LIBOR is the London interbank offered rate for U.S. dollars, adjusted
for customary Eurodollar reserve requirements, if any, and

I-B-1



--------------------------------------------------------------------------------

CONFIDENTIAL        EXHIBIT B

subject, solely in the case of the Term Loan B Facility, to a floor of 0.75% per
annum.
Letter of Credit Fee:
A per annum fee equal to the spread over Adjusted LIBOR under the Revolving
Facility will accrue on the aggregate face amount of outstanding letters of
credit under the Revolving Facility, payable in arrears at the end of each
quarter and upon the termination of the Revolving Facility, in each case for the
actual number of days elapsed over a 360-day year. Such fees shall be
distributed to the Lenders participating in the Revolving Facility pro rata in
accordance with the amount of each such Lender’s Revolving Facility commitment.
In addition, the Borrower shall pay to the Issuing Bank, for its own account,
(a) a fronting fee equal to 0.125% of the aggregate face amount of outstanding
letters of credit, payable in arrears at the end of each quarter and upon the
termination of the Revolving Facility, calculated based upon the actual number
of days elapsed over a 360-day year, and (b) customary issuance and
administration fees.

Commitment Fees:
0.35% per annum on the average daily undrawn portion of the commitments in
respect of the Revolving Facility, payable quarterly in arrears after the
Closing Date and upon the termination of the commitments and calculated based on
the number of days elapsed in a 360-day year.

From and after the delivery by the Borrower to the Bank Administrative Agent of
the Borrower’s financial statements for the period ending at least one full
fiscal quarter following the Closing Date, the commitment fee rate shall be
subject to the following pricing grid:
First Lien Net Leverage Ratio
Commitment Fee Rate
> 3.75x
0.35%
> 2.50x but < 3.75x
0.35%
> 1.75x but < 2.50x
0.30%
< 1.75x
0.30%



Swingline loans shall, for purposes of the commitment fee calculations only, not
be deemed to be a utilization of the Revolving Facility.



I-B-2



--------------------------------------------------------------------------------

CONFIDENTIAL        EXHIBIT C



Project Intrepid
Senior Unsecured Increasing Rate Bridge Loans
Summary of Principal Terms and Conditions3

Borrower:
Team Finance LLC and Health Finance Corporation (collectively, the “Borrower”).

Administrative Agent:
Citibank, N.A. will act as sole and exclusive administrative agent (in such
capacity, the “Bridge Administrative Agent”) for a syndicate of banks, financial
institutions and institutional lenders determined in consultation with the
Borrower excluding any Disqualified Lender (together with the Initial Lenders,
the “Lenders”), and will perform the duties customarily associated with such
role.

Bookrunner and Lead
Arranger:
Citi will act as lead arranger for the Senior Bridge Loans (in such capacity,
together with any of its designated affiliates of similar creditworthiness, the
“Lead Arranger”) and as bookrunner, and will perform the duties customarily
associated with such roles.

Bridge Loans:
Senior unsecured increasing rate bridge loans (the “Senior Bridge Loans”).

Uses of Proceeds:
The proceeds of the Senior Bridge Loans will be used by the Borrower on the
Closing Date, together with the proceeds of the Senior Facilities and/or the
Senior Notes (if any), solely to pay the consideration for the Acquisition, to
refinance certain existing indebtedness of the Company and its subsidiaries
(including accrued and unpaid interest and applicable premiums) and to pay costs
and expenses related to the Transactions.

Principal Amount:
$545 million of Senior Bridge Loans plus, at the Borrower’s election, an amount
sufficient to fund any OID or upfront fees required to be funded on the Closing
Date in connection with the issuance of the Senior Notes or any other Securities
on the Closing Date (which amounts shall be automatically added to the
Commitment Parties’ commitments in respect of the Senior Bridge Facility under
the Commitment Letter) minus the aggregate amount of gross proceeds from (i) the
Senior Notes or any other debt issuance and (ii) any public equity issuances of
Holdings, in each case between the date of the Borrower’s acceptance of the
Commitment Letter and up to and including


3     All capitalized terms used but not defined herein have the meanings given
to them in the Commitment Letter to which this Term Sheet is attached, including
the Exhibits thereto. In the event any such capitalized term is subject to
multiple and differing definitions, the appropriate meaning thereof in this
Exhibit shall be determined by reference to the context in which it is used.
C-1



--------------------------------------------------------------------------------






the Closing Date (and the Commitment Parties’ commitments in respect of the
Senior Bridge Facility under the Commitment Letter shall be automatically
reduced by such amounts).
Ranking:
The Senior Bridge Loans will constitute senior unsecured indebtedness of the
Borrower.

Guarantees:
The borrower under the Senior Facilities and each existing and subsequently
acquired or organized guarantor of the Senior Facilities will jointly and
severally guarantee the Senior Bridge Loans on a senior unsecured basis, with
the guarantee of each such guarantor under the Senior Bridge Facility being pari
passu in right of payment with all obligations under the Senior Facilities. Any
guarantee will be automatically released upon the release of the corresponding
guarantee under the Senior Facilities or, with respect to the borrower under the
Senior Facilities, upon the release of the borrower from all obligations under
the Senior Facilities (in each case, other than upon payment in full thereof).

Security:
None.

Interest Rates:
Interest for the first three-month period commencing on the Closing Date shall
be payable in respect of Senior Bridge Loans at (a) LIBOR (as defined below)
plus (b) 500 basis points. Thereafter, interest on the Senior Bridge Loans shall
increase by an additional 50 basis points at the beginning of each three-month
period subsequent to the initial three-month period, increasing to a maximum
equal to the Total Cap (as defined in the Fee Letter).

“LIBOR” on any date, means the greater of (i) the London interbank offered rate
for dollars, adjusted for customary Eurodollar reserve requirements if any, for
a three month period (as determined two business days prior to the start of the
applicable interest period) and (ii) 1.00%.
Notwithstanding anything to the contrary set forth above, at no time shall the
per annum yield on the Senior Bridge Loans exceed the Total Cap.
Interest Payments:
Interest on the Senior Bridge Loans will be payable in cash, quarterly in
arrears.

Default Rate:
The applicable interest rate plus 2.00% on overdue amounts.

Notwithstanding anything to the contrary set forth herein, in no event shall any
cap or limit on the yield or interest rate payable

C- 2



--------------------------------------------------------------------------------






with respect to the Senior Bridge Loans, Senior Unsecured Term Loans or Senior
Exchange Notes affect the payment of any default rate of interest in respect of
any Senior Bridge Loans, Senior Unsecured Term Loans or Senior Exchange Notes.
Maturity:
The Senior Bridge Loans will mature on the first anniversary of the Closing Date
(the “Maturity Date”). On the Maturity Date, any Senior Bridge Loan that has not
been previously repaid in full will be automatically converted into a senior
unsecured term loan (a “Senior Unsecured Term Loan”) that is due on the date
that is 8 years after the Closing Date. The date on which Senior Bridge Loans
are converted into Senior Unsecured Term Loans is referred to as the “Senior
Conversion Date”. On the Senior Conversion Date, and on the 15th calendar day of
each month thereafter (or the immediately succeeding business day if such
calendar day is not a business day), at the option of the applicable Lender,
Senior Unsecured Term Loans may be exchanged in whole or in part for senior
unsecured exchange notes (the “Senior Exchange Notes”) having an equal principal
amount; provided, that (i) no Senior Exchange Notes shall be issued until the
Borrower shall have received requests to issue at least $150 million in
aggregate principal amount of Senior Exchange Notes and (ii) no subsequent
Senior Exchange Notes shall be issued until the Borrower shall have received
additional requests to issue at least $250 million in aggregate principal amount
of additional Senior Exchange Notes.

The Senior Unsecured Term Loans will be governed by the provisions of the Senior
Bridge Loan Documents and will have the same terms as the Senior Bridge Loans
except as expressly set forth on Annex I hereto. The Senior Exchange Notes will
be issued pursuant to an indenture that will have the terms set forth on Annex
II hereto. The Senior Bridge Loans, the Senior Unsecured Term Loans and the
Senior Exchange Notes shall be pari passu for all purposes.
Mandatory Prepayment:
The Senior Bridge Loans shall be prepaid at 100% of the outstanding principal
amount thereof with, subject to exceptions and baskets consistent with the
Documentation Principles, (i) the net proceeds from the issuance of the Senior
Notes or any other debt securities, or subject to certain exceptions to be
mutually agreed, other indebtedness for borrowed money of the Borrower or any of
its restricted subsidiaries (such exceptions to include borrowings under any
Incremental Facility or any other indebtedness the proceeds of which are
required to be applied to a mandatory prepayment in respect of the Senior
Facilities or other secured debt), (ii) the


C- 3



--------------------------------------------------------------------------------






net proceeds from any non-ordinary course asset sales by the Borrower or any of
its restricted subsidiaries in excess of amounts either reinvested in accordance
with the Senior Facilities or used to repay the Term Facilities or certain other
secured debt and (iii) the net proceeds of public equity issuances of Holdings
and the Borrower (subject to certain exceptions, including equity issued to
Holdings or the Borrower or pursuant to employee benefit plans or the proceeds
of public equity issuances which are required to be applied to a mandatory
prepayment in respect of the Senior Facilities or other secured debt). The
Borrower will also be required to prepay the Senior Bridge Loans following the
occurrence of a change of control at 100% of the outstanding principal amount
thereof. In the event any Lender or affiliate of a Lender purchases debt
securities from the Borrower pursuant to a permitted securities demand at a
price above the level at which such Lender or affiliate has reasonably
determined such debt securities can be resold by such Lender or affiliate to a
bona fide third party at the time of such purchase (and notifies the Borrower
thereof), the net cash proceeds received by the Borrower in respect of such debt
securities may, at the option of such Lender or affiliate, be applied first to
prepay the Senior Bridge Loans of such Lender or affiliate prior to being
applied to prepay the Senior Bridge Loans held by other Lenders. These mandatory
prepayment provisions will not apply to the Senior Unsecured Term Loans.
Optional Prepayment:
The Senior Bridge Loans may be prepaid, in whole or in part, at par plus accrued
and unpaid interest upon not less than three business days’ prior written
notice, at the option of the Borrower at any time.

Right to Resell Senior
Bridge Loans:
Each Lender shall have the absolute and unconditional right to resell or assign
the Senior Bridge Loans held by it in compliance with applicable law to any
third party at any time, in consultation with (but without the consent of) the
Borrower and with the consent of the Bridge Administrative Agent (not to be
unreasonably withheld, conditioned or delayed); provided that, for the twelve
month period commencing on the Closing Date, the consent of the Borrower shall
be required with respect to any assignment that would result in the Initial
Lenders holding less than 50.1% of the aggregate outstanding principal amount of
the Senior Bridge Loans; provided that no such consent of the Borrower shall be
required after the occurrence and during the continuance of a payment or
bankruptcy default or after the occurrence of a Demand Failure Event (as defined
in the Fee Letter).


C- 4



--------------------------------------------------------------------------------








The Lenders will be permitted to sell participations in the Senior Bridge Loans
without restriction. Voting rights of participants shall be limited to matters
in respect of (a) reductions of principal, interest or fees of the commitments
participated to such participants, (b) extensions of final maturity of the
Senior Bridge Loans, (c) releases of all or substantially all of the value of
the guarantees provided by the guarantors and (d) changes in voting thresholds.
Conditions Precedent to Senior
Bridge Loans:
The borrowing of the Senior Bridge Loans will be subject to delivery of notice,
accuracy of the representations and warranties in all material respects (subject
to the Limited Conditionality Provision) and the applicable conditions precedent
set forth in Section 6 of the Commitment Letter and Exhibit D to the Commitment
Letter.

Senior Bridge
Loan Documents:
The definitive documentation relating to the Senior Bridge Loans (the “Senior
Bridge Loan Documents”) shall be negotiated in good faith to finalize the Senior
Bridge Loan Documents, giving effect to the Limited Conditionality Provision,
shall be consistent with the indenture governing the senior subordinated notes
of the Borrower due 2013 with adjustments to reflect a senior unsecured
instrument (as further adjusted based on recent offerings for similarly situated
companies in the same industry, the “Precedent Indenture”), shall contain the
terms and conditions set forth in this Term Sheet and shall be consistent with
the Documentation Principles as applied to transactions of this kind and shall
contain administrative agency, operational and other miscellaneous related
administration provisions customary for the Bridge Administrative Agent. Such
Senior Bridge Loan Documents shall contain only those payments, conditions to
borrowing, mandatory prepayments, representations, warranties, covenants and
events of default expressly set forth in this Exhibit C, in each case,
applicable to the Borrower and its restricted subsidiaries and with standards,
qualifications, thresholds, exceptions, “baskets” and grace and cure periods
consistent with the Documentation Principles as applied to transactions of this
kind.



Representations and Warranties:
The Senior Bridge Loan Documents will contain representations and warranties as
are substantially similar to those for the Senior Facilities, with modifications
customary for bridge loan financings of this type to the extent necessary to
reflect differences in documentation.


C- 5



--------------------------------------------------------------------------------






Covenants:
The Senior Bridge Loan Documents will contain such affirmative covenants
consistent with those of the Precedent Indenture and substantially similar to
(but less restrictive than) those for the Senior Facilities to the extent
applicable, and the Senior Bridge Loan Documents will contain such
incurrence-based negative covenants consistent with those of the Precedent
Indenture and as are customary for high yield senior unsecured debt securities
(but in any event less restrictive than those in the Senior Facilities) (it
being understood that (x) prior to the Maturity Date the restricted payments and
debt incurrence covenants shall be more restrictive than is customary for high
yield senior unsecured debt securities in a manner to be mutually agreed and
following the Maturity Date, the covenants of the Senior Bridge Loans will be
automatically modified to be consistent with the covenants in the Senior
Exchange Notes, (y) the debt covenant shall include (i) a “credit agreement”
basket in the amount of the funded Term Loans plus Revolving Commitments on the
Closing Date and permitting up to $350 million in the aggregate of Incremental
Facilities and Incremental Equivalent Debt permitted to be incurred under the
Senior Facilities Documentation (as in effect on the Closing Date), (ii) a
basket for additional debt subject to compliance with a minimum Consolidated
Interest Coverage Ratio (to be defined in a manner consistent with the ratio
test for unsecured debt in the Precedent Indenture) of 2.00:1.00, with a
sublimit (with a growth component based on consolidated total assets) to be
mutually agreed for debt under this ratio basket of non-Guarantor subsidiaries
and (iii) baskets for other debt in amounts to be agreed) and (z) for the
avoidance of doubt, the liens covenant shall not include a basket for lien
incurrence subject to a leverage ratio for liens ranking junior in priority to
the liens securing the Senior Facilities. There will not be any financial
maintenance covenants.

Events of Default:
The Senior Bridge Loan Documents will contain such events of default (including
notice and grace periods) consistent with those of the Precedent Indenture (but
in any event less restrictive than those in the Senior Facilities), consisting
of nonpayment of principal, interest or other amounts; violation of covenants;
incorrectness of representations and warranties in any material respect;
cross-acceleration to material indebtedness; bankruptcy or insolvency
proceedings; material monetary judgments subject to a threshold amount; and
actual or asserted invalidity of material guarantees.

Voting:
Amendments and waivers of the Senior Bridge Loan Documents will require the
approval of Lenders holding more than 50% of the aggregate principal amount of
the Senior Bridge


C- 6



--------------------------------------------------------------------------------






Loans, except that the consent of each Lender directly adversely affected
thereby shall be required with respect to (a) reductions of principal, interest
or fees payable to such Lender, (b) extensions of final maturity of the Senior
Bridge Loans of such Lender or the due date of any interest or fee payment,
(c) releases of all or substantially all of the value of the guarantees provided
by the guarantors and (d) changes in voting thresholds.
In addition, if the Bridge Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical
nature in the Senior Bridge Loan Documents, then the Bridge Administrative Agent
and the Borrower shall be permitted to amend such provision without any further
action or consent of any other party with notice given to the Lenders of any
such amendment.
Cost and Yield Protection:
Customary for financings of this kind, it being agreed that the documentation
will provide customary provisions regarding withholding tax liabilities and a
customary exception to be agreed to the gross-up obligations for U.S. federal
withholding taxes imposed pursuant to current Sections 1471-1474 of the Internal
Revenue Code of 1986, as amended (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
Treasury regulations or other published administrative guidance promulgated
thereunder.

Expenses and Indemnification:
The Borrower shall pay (a) if the Closing Date occurs, all reasonable and
documented out-of-pocket expenses of the Bridge Administrative Agent and the
Lead Arrangers incurred on or after the Closing Date within 30 days of a written
demand therefor, together with backup documentation supporting such
reimbursement request associated with the syndication of the Senior Bridge Loans
and the preparation, execution, delivery and administration of the Senior Bridge
Loan Documents and any amendment or waiver with respect thereto (but limited, in
the case of legal fees and expenses, to the reasonable and documented fees,
disbursements and other charges of one counsel to the Bridge Administrative
Agent and the Lead Arrangers taken as a whole and, if necessary, of one local
counsel in any relevant material jurisdiction and, solely in a conflict of
interest, one additional counsel in each relevant material jurisdiction) and
(b) if the Closing Date occurs, all reasonable and documented out-of-pocket
expenses of the Bridge Administrative Agent within 30 days of a written demand
therefor, together with backup documentation supporting such reimbursement
request (but limited, in the case


C- 7



--------------------------------------------------------------------------------






of legal fees and expenses, to the reasonable and documented fees, disbursements
and other charges of one counsel to the Bridge Administrative Agent and the
Lenders taken as a whole, and, if necessary, of one local counsel in any
relevant material jurisdiction and, solely in a conflict of interest, one
additional counsel in each relevant material jurisdiction) in connection with
the enforcement of the Senior Bridge Loan Documents or protection of rights
thereunder.
The Bridge Administrative Agent, the Lead Arrangers and the Lenders (and their
affiliates and their respective officers, directors, employees, agents, advisors
and other representatives) (each, an “indemnified person”) will be indemnified
for and held harmless against any losses, claims, damages, liabilities or
expenses (but limited, in the case of legal fees and expenses, to the reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to the indemnified persons taken as a whole and, solely in the case of
an actual conflict of interest, one additional counsel to the affected
indemnified persons taken as a whole in each relevant material jurisdiction
(and, if reasonably necessary, one local counsel in any relevant material
jurisdiction), incurred in respect of the Senior Bridge Loans or the use or the
proposed use of proceeds thereof, except to the extent they arise from the gross
negligence, bad faith or willful misconduct of, or material breach of the Senior
Bridge Loan Documents by, the relevant indemnified person or any of its
affiliates or their respective officers, directors, employees, partners, agents,
advisors or other representatives as determined by a final, non-appealable
judgment of a court of competent jurisdiction or any dispute solely among the
indemnified persons (other than claims against the Bridge Administrative Agent
or a Lead Arranger in its capacity or in fulfilling its role as the Bridge
Administrative Agent or arranger or any similar role under the Senior Bridge
Facility and other than any claims arising out of any act or omission of the
Borrower or any of its affiliates), provided further that the Borrower shall not
be liable for any indirect, special, punitive or consequential damages (other
than in respect of any such damages required to be indemnified pursuant to the
indemnification provisions).
Governing Law:
New York.

Counsel to the Commitment Parties
and Lead Arrangers:
Cravath, Swaine & Moore LLP.




C- 8



--------------------------------------------------------------------------------

CONFIDENTIAL        ANNEX I to
EXHIBIT C

Senior Unsecured Term Loans

Maturity:
The Senior Unsecured Term Loans will mature on the date that is 8 years after
the Closing Date.

Guarantees:
Same as the Senior Bridge Loans (except no guarantee by Holdings).

Interest Rate:
The Senior Unsecured Term Loans will bear interest at a rate equal to the Total
Cap (as defined in the Fee Letter).

Covenants, Defaults and
Mandatory Offers to Purchase:
Upon and after the Senior Conversion Date, the covenants, mandatory offers to
purchase and defaults which would be applicable to the Senior Exchange Notes, if
issued, will also be applicable to the Senior Unsecured Term Loans in lieu of
the corresponding provisions of the Senior Bridge Loans (except that any offer
to repurchase upon the occurrence of a change of control will be made at 100% of
the outstanding principal amount thereof, plus accrued and unpaid interest to
the date of repurchase).

Optional Prepayment:
The Senior Unsecured Term Loans may be prepaid, in whole or in part, at par,
plus accrued and unpaid interest upon not less than three days’ prior written
notice, at the option of the Borrower at any time.




I-C-1



--------------------------------------------------------------------------------

CONFIDENTIAL        ANNEX II to
EXHIBIT C

Senior Exchange Notes

Issue:
The Senior Exchange Notes will be issued under an indenture. Such indenture
shall be negotiated in good faith and shall be based on forms of definitive
documentation agreed to by you and the Commitment Parties, and such indenture
(including all covenants, defaults and mandatory offers to purchase) shall be
consistent with the terms in this Term Sheet, the Precedent Indenture and the
Documentation Principles as applied to transactions of this kind.

Guarantees:
Same as the Senior Unsecured Term Loans.

Maturity:
The Senior Exchange Notes will mature on the date that is 8 years after the
Closing Date.

Interest Rate:
The Senior Exchange Notes will bear interest at a rate equal to the Total Cap
(as defined in the Fee Letter).

Repurchase with Asset Sale Proceeds:
The Borrower will be required to make an offer to repurchase the Senior Exchange
Notes at 100% of the outstanding principal amount thereof with, subject to
exceptions consistent with the Precedent Indenture and the Documentation
Principles as applied to transactions of this kind, the net proceeds from any
non-ordinary course asset sales by the Borrower or any of its restricted
subsidiaries in excess of amounts either reinvested in a manner consistent with
the Precedent Indenture and the Documentation Principles as applied to
transactions of this kind or applied to repay the Senior Facilities or certain
other secured debt.

Repurchase upon Change of Control:
The Borrower will be required to make an offer to repurchase the Senior Exchange
Notes following the occurrence of a change of control at a price in cash equal
to 101% (or, 100% in the case of Senior Exchange Notes held by a Commitment
Party or its affiliates other than Asset Management Affiliates (as defined in
the Engagement Letter)) of the outstanding principal amount thereof, plus
accrued and unpaid interest to the date of repurchase.

Optional Redemption:
The Senior Exchange Notes will be non-callable (subject to the make-whole and
equity clawback exceptions in the two succeeding paragraphs below) until the
third anniversary of the Closing Date. Thereafter, each Senior Exchange Note
will be callable at par plus accrued interest plus a premium equal to 75% of the
coupon on such Senior Exchange Note, which premium shall decline ratably on each
subsequent anniversary of the Closing Date to zero on the date that is three
years prior to the maturity of the Senior Exchange Notes.


C-II-1



--------------------------------------------------------------------------------






Prior to the third anniversary of the Closing Date, the Borrower may redeem
Senior Exchange Notes at a make-whole price based on U.S. Treasury notes with a
maturity closest to the third anniversary of the Closing Date plus 50 basis
points.
Prior to the third anniversary of the Closing Date, the Borrower may redeem up
to 40% of the Senior Exchange Notes with proceeds from an equity offering at a
redemption price equal to par plus the coupon on such Senior Exchange Notes.
The optional redemption provisions will be otherwise consistent with the
Precedent Indenture and the Documentation Principles as applied to transactions
of this kind. Senior Exchange Notes held by (and for so long as they are held
by) a Commitment Party or its affiliates (other than Asset Management
Affiliates) shall be redeemable at any time and from time to time at the option
of the Borrower at a redemption price equal to par plus accrued and unpaid
interest to the redemption date.
Defeasance Provisions:
Consistent with the Precedent Indenture and the Documentation Principles as
applied to transactions of this kind.

Modification:
Consistent with the Precedent Indenture and the Documentation Principles as
applied to transactions of this kind.

Covenants:
Consistent with the Precedent Indenture and the Documentation Principles as
applied to transactions of this kind (but in any event less restrictive than
those in the Senior Facilities and with a reporting covenant appropriate for
transactions of this kind).

Registration Rights:
None.

Events of Default:
Consistent with the Precedent Indenture and the Documentation Principles as
applied to transactions of this kind (but in any event less restrictive than
those in the Senior Facilities).




C-II-2



--------------------------------------------------------------------------------

CONFIDENTIAL        EXHIBIT D

Project Intrepid
Senior Secured Credit Facilities
Senior Unsecured Increasing Rate Bridge Facility
Additional Conditions Precedent4 


Except as otherwise set forth below, the initial borrowing under each of the
Facilities shall be subject to the following additional conditions precedent,
which shall be subject to the Limited Conditionality Provision and the
Documentation Principles in all respects:
1.    The Acquisition shall have been consummated, or shall be consummated
substantially concurrently with the initial borrowing under any of the
Facilities, in accordance with the terms of the Acquisition Agreement.  The
Acquisition Agreement as in effect on the date of the Commitment Letter shall
not have been amended or waived in any material respect by the Borrower or any
of its affiliates, nor shall the Borrower or any of its affiliates have given a
material consent thereunder, in a manner materially adverse to the Lenders (in
their capacity as such) without the consent of the Lead Arrangers (such consent
not to be unreasonably withheld, delayed or conditioned) (it being understood
and agreed that any change to the definition of “Company Material Adverse
Effect” contained in the Acquisition Agreement as in effect on the date hereof
shall be deemed to be materially adverse to the Lenders); provided that (a) any
amendment, waiver or consent which results in a reduction in the purchase price
for the Acquisition shall not be deemed to be materially adverse to the Lenders
to the extent after giving effect to the application of total acquisition
consideration, such reduction shall be applied to reduce the amount of
commitments in respect of the Senior Bridge Facility or the Term Facilities, at
the Borrower’s option and (b) any increase in purchase price for the Acquisition
shall not be deemed to be materially adverse to the Lenders.  Since December 31,
2014, there has been no effect, change, event, occurrence, development or
circumstance that has had, or would reasonably be expected to have, either
individually or in the aggregate, a Company Material Adverse Effect (as defined
in the Acquisition Agreement as in effect on the date hereof) on the Company.
The Acquisition Agreement shall be reasonably satisfactory to the Lead
Arrangers; provided that the Lead Arrangers acknowledge and agree that the
Acquisition Agreement as in effect on the date hereof is reasonably satisfactory
to them. The Acquisition Agreement Representations and the Specified
Representations shall be true and correct in all material respects on the
Closing Date.
2.    The Commitment Parties shall have received (a) audited consolidated
balance sheets as of December 31, 2012, December 31, 2013 and December 31, 2014
and the audited consolidated statements of operations, comprehensive income,
cash flows and equity of the Company for the fiscal years ended December 31,
2012, December 31, 2013 and December 31, 2014 and (b) unaudited consolidated
balance sheets, statements of operations, comprehensive income, cash flows and
equity of the Company for each subsequent fiscal quarter (other than the fourth
fiscal quarter of the Company’s fiscal year) ended at least 45 days prior to the
Closing Date.
3.    The Commitment Parties shall have received a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of Holdings
as of and for the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period ended at least 45 days (or 90 days
in case such four-fiscal quarter period is the end of Holdings’s fiscal year)
prior to the Closing Date, prepared in good faith after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of the
statement of income).

4 All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this Exhibit is attached, including the
other Exhibits thereto. In the event any such capitalized term is subject to
multiple and differing definitions, the appropriate meaning thereof in this
Exhibit shall be determined by reference to the context in which it is used.
D-1



--------------------------------------------------------------------------------






4.    The Administrative Agent shall have received the following (the “Closing
Deliverables”): (a) customary legal opinions, (b) customary evidence of
authority, (c) customary officer’s certificates, (d) good standing certificates
(to the extent applicable) in the respective jurisdictions of organization of
the Borrower and Guarantors and (e) a solvency certificate, substantially in the
form set forth in Annex I attached to this Exhibit D from the chief financial
officer, chief accounting officer or other officer with equivalent duties of the
Borrower, in each case of clauses (a) through (d) above, to be substantially
similar to the documents delivered under the Existing Credit Agreement.
5.    With respect to the Senior Facilities, to the extent required by the
Senior Facilities Documentation and subject to the Limited Conditionality
Provision, all documents and instruments required to create and perfect the Bank
Administrative Agent’s security interests in the Collateral shall have been
executed and delivered and, if applicable, be in proper form for filing.
6.    The Administrative Agents shall have received at least 3 business days
prior to the Closing Date all documentation and other information about the
Borrower and the Guarantors required under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act that has
been requested by the Administrative Agents in writing at least 10 business days
prior to the Closing Date.


7.    Payment of all fees and expenses due to the Commitment Parties (in the
case of expenses), to the extent invoiced at least three business days prior to
the Closing Date (except as otherwise reasonably agreed by the Borrower),
required to be paid on the Closing Date from the proceeds of the initial
fundings under the Facilities.
8.    If the Backstopped Amendments are not obtained on or prior to the Closing
Date, substantially contemporaneously with the initial funding under the New
Senior Facilities, all indebtedness under the Existing Credit Agreement shall
have been repaid and all commitments, guarantees and security interests under
the Existing Credit Agreement shall have been terminated and released.     



D- 2



--------------------------------------------------------------------------------

ANNEX I TO EXHIBIT D

FORM OF SOLVENCY CERTIFICATE
SOLVENCY CERTIFICATE
of
[HOLDINGS]
AND ITS SUBSIDIARIES
Pursuant to the Credit Agreement5, the undersigned hereby certifies, solely in
such undersigned’s capacity as [chief financial officer] [specify other officer
with equivalent duties] of Holdings, and not individually, as follows:
As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement on
the date hereof, and after giving effect to the application of the proceeds of
such Loans:
a.
The fair value of the assets of Holdings and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise;

b.
The present fair saleable value of the property of Holdings and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

c.
Holdings and its Subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

d.
Holdings and its Subsidiaries, on a consolidated basis, are not engaged in, and
are not about to engage in, business for which they have unreasonably small
capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.
The undersigned is familiar with the business and financial position of Holdings
and its Subsidiaries. In reaching the conclusions set forth in this Certificate,
the undersigned has made such other investigations and inquiries as the
undersigned has deemed appropriate, having taken into account the nature of the
particular business anticipated to be conducted by Holdings and its Subsidiaries
after consummation of the transactions contemplated by the Commitment Letter.
[Signature Page Follows]



5 Credit Agreement to be defined.



--------------------------------------------------------------------------------

CONFIDENTIAL        ANNEX I TO EXHIBIT D

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [specify other officer with
equivalent duties] of
Holdings, on behalf of Holdings, and not individually, as of the date first
stated above.


[HOLDINGS]


By ____________________________________
Name:
Title:













5 Credit Agreement to be defined.

